£Ohif~oc>o3i-0\J
                                                                       Continuation of using Regina Sophus

                                               Channel 11 News Room

       Same used to Use Regina Sophus
                                                                                                  F«-EO/N
                                                                                           'STCOURT
       Suspects:
                                                                                              HOUSTON,TBXAS
              Valetta Brossard*

       * Re-Re
                                                                                            KB 11-2015
                                                                                      CLERK
       Larry Ware                                               Arlan Deckard

       Don Surrono                                              District Attorney

       Luther Ihgrim                                            Kevin Wilson "Skipper"

       "Cooney" Deloris William                                 Anderous Alexander "Nip"

       J.B. Conelluis                                           Larry Bird

       Monica Jone                                              FBI Alice Fowler at Guard Stack



       Suspects using Madisonville, TX, Cardiography, HPD Station. Suspects pointing the finger upon using
       Regina Sophus; 3643 N. MacGregor Way Houston, TX accomplish all they did.
       2/2/15 12:58 Continuation Move-In on 1/16/15
       #1037 Playing and pretending they doing a job... using Regina Sophus and daughters upstairs... Using
       equipment, flen, satellite, if hiding behind amplified. Tamper with brain ultarmentation, stake out
       #1037. Please record equipment
       (Suspect) J.B. Connelluis
              Notified HPD play like I gave wrong Apt. # and address; Plays on phone 281.222.8105
       Brain ultarmentation consist of covering up the truth! Brain ultarmentation told suspects, more of....
       and about lawsuit... Computer programming of using kevcards.
       #1037 For threats....

           using my daughter
           stakeout until every keycard is demolished. These people have a problem and yes are guilty.... Of
           trying their hardest to cover up lawsuit.
      Keycards consist of: the original reading of the truth, as to how Regina Sophus was used. I, Regina
      Sophus, have every exhibit after suspects' stakeout of swindling
      Keycards consist of:
           re-recording over
           instilment of fraud
           creating fraud recording
       Suspects continue to use Bigtime Fugitive to use Regina Sophus...New Hope 320 Hamilton St Houston,
       TX 77002 fan club-

       Court of appeals has every inch of evidence. They are prolonging the case...behind keycards, being
       paid under the table...continue to swap Gallipropsy.
  io3a
            . u
                  TTTa^tte" W                 '^
                      fajCJ>nd, Sas
fI6456                                    V


^M^^^^^
   tootuk                     fc Ctiltfr tdPw6




    S5to#
         **; (DorA £/clGfr
Tfcfe^oil Moioo M o^           1/




              staPW
   I                                  &
                           tafci
                     6(56 fi^uA- 5~Atew*, ?l»>, £*%& r^J^i ^i *"

flaw,**/. ^^i^m^;

 Z^^^ *******
 WWW•• •&M*> i»5to$fep stolboid] fr)tffoiju£> 46 us& fa&iA&PU



    py^6 %4w/6"7*au/wuJ; ^^ tert'#, feju tod,
    04!/'iAW 5u^ U56 Ito wcUe(* ^
    Com} (}A^SakPmu ^ekitostsfihl


     Ub&toM LjchJ*Lw& «i /*«*£
                                                                                                           4 oH4-o°°^~ci/
                                          :"]his\meContractisyalldonlyiffilledoUbefo'eJanuary 12016, ~j
TEXAS APARTMENT ASSOCIATION                            Apartment Lease Contract
                                                 This Is abinding contract. Read carefully before signing.
 Date of Lease Contract                  -January 9.           2015
                                     (when this Lease Contract isfilled out)
                    irtg In — Genera! Information                                   Prorated rent ofs 432.00            js due for the remainder ofthe
                                                                                    [checkone]: eb 1st month oro2nd month, on the                  day of
 1. Parties. This Lease Contract ("Lease") is between you, the                                                    ;     __ (month)                .(year).
       resident(s) (list allpeople signing theLease):                               You must payyourrent on orbefore the 1st day ofeach month
           Renins Sophus
                                                                                    (due date), there is no grace period. Cash is not acceptable
                                                                                    without ourprior written permission. You cannot withhold or
                                                                                    offsetrent unless authorizedbylaw. We may, at our option, re
                                                                                    quire atany time that you pay all rent and other sums in cash,
                                                                                    certified or cashier's check, money order, or one monthly check
      and us, theowner: ComCapp Timberstona t.t.c-                                  rather than multiple checks. If you don't pay all rent on or be
                                                                                    fore the.—3rd day ofthe month, you'll pay an initial late
                                                                                    charge of $. 50. QO -,plus adaily late charge of $ 10.00
                                                                               v per day after that date until the amount due is paid in full. Daily
      (name of apartment community or title holder). You are                       late charges cannot exceed 15 days for any single month's rent.
      renting Apartment No. 1027 rat 4200 Cypress.                                 We won't impose late charges until at least the third day of the
       Creek Pkwv                                       ..
                                                                                    month. You'll also pay acharge of$_JjO_jBjO_for each returned
      (street address) in.                      Houston                            check or rejected electronic payment, plus initial and daily late
      (city), Texas 77068 (zip code) for use as a private residence                charges, until we receive acceptable payment Ifyou don't pay
      only. The terms "you" and "your" refer toall residents listed above          rent on time, you'll be in default and subject to all remedies
      or, in the event ofasole resident's death, tosomeone authorized              under state law and this Lease. If you violate theanimal restric
      to actfor theestate. The terms "we," "us," and "our" refer tothe             tions of Par. 27 or other animal rules, you'll pay an initial charge
      owner listed above and not to property managers oranyone else.               of $. J.Q0.QQ per animal (not to exceed $100 per animal) and
      Neither we noranyofourrepresentatives have made anyoral                      a daily charge of $ 10.00 per animal (not to exceed $10 per
      promises, representations, oragreements. This Leaseistheen                   day per animal) from the date the animal was brought into your
      tireagreement between youandus.                                              apartment until itis removed. We!ll also have all otherremedies
                                                                                   for such violations.
2. Occupants.The apartment will be occupied only by you and (list
      allother occupants notsigning the Lease):                                7. Utilities and Services. We'll pay for the.following items, if
      -Above Only                           ,                                     checked: a gas • water nwastewater • electricity
                                                                                     • trash/recycling a cable/satellite • master antenna
                                                                                     • Internet • stormwater/drainage
      —and no one else. Anyone not listed here cannot stay in the                    • other                      ....
      apartment for more than         7 consecutive days without our               You'll pay for all other utilities and services, related deposits, and
      prior.written consent, and no more than twice that many days in              any charges or fees on such utilities and services during your
      any one month. Ifthe previous space isn't filled in, 2days total             Lease term. See Par. 12 for other related provisions regarding util
      permonth will be the limit.                                                  ities and services.
3.    Lease Term. The initial term ofthe Lease begins on the 16th              8. Insurance. Ourinsurance doesn't cover the loss ofordamage
      day of        ^—           January                    (month),               toyoufpersonal[property. You are [check one]:
         2.015—(year), and ends at midnight the ___3ia£__ day                        Hrequired to buy and maintain renter's or liability insurance
      of            October         _____(month), 20is fypari                           (seeattached addendum), or
     After that, this Lease will automatically renew month-to-month un               Dnot required to buy renter's orliability insurance.
     less either party gives atleast 60 days' written notice oftermi              Ifneitheroption is checked, insurance isnotrequiredbutis still
     nation orintent tomove outas required by Par. 36. ifthenumberof              strongly recommended. Even ifnot required, we urge you to
     daysisn't filled in, notice ofatleast 30 days is required.                   getyour own insurance for losses due to theft, fire, water, pipe
     Security Deposit. The total security deposit for all resi                    leaks, andsimilaroccurrences. Renter's insurance doesn't cover
     dents is $ 2QQ.QQ, due on or before the datethis Lease is                     losses due toaflood. Information on renter's insurance is avail
     signed. This amount [check one]: • does or is does not in                     able from theTexas Department ofInsurance.
     clude an animal deposit. Any animal deposit will be desig                 9. Special Provisions. The following orattached special provisions
     nated in an animal addendum. Security-deposit refund                         and any addenda or written rules furnished to you at or before
     check and any deduction itemizations will be by [check one]:
       Hone checkjointly payable to all residents and mailed to any               signing will become apart ofthis Lease and will supersede any
            one resident we choose, or                                            conflicting provisions ofthis printed Lease form.
       a one check payable toand mailed to                                          If lease ia nnt renews, a ft»nn mtm foa
                                                                                    wil 1 he rhRrrfert cf nf
            (specify nameofone resident).                                           current fiion .nno propo^y n^miy'
     If neither option is checked here, the first option applies. See               inanr«nce is nnt- zsta^ehjag^agmt^ =
     Par. 40and 41 forsecurity-deposit return information.                          $75 riqk nRsessment- ff>* win k„ nharjnrf
5. Keys, Move-Out, and Furniture. You'll be given _2_apart-                         each month. Kn parliaJ paynanfS
     ment key(s), —1         mailbox key(s), and:            other access de        accepted                  ;            a
     vices for SataRemotfl                                     _
     Before moving out, you must give ourrepresentative advance
     writtenmove-outnotice as stated In Par. 36. The move-out
     date in your notice [check one]: a must be the last day ofthe
     month, orJS may be the exact day designated in your notice. If
     neither option is checked here, the second applies. Any resident,
     occupant, orspouse who, according toa remaining resident's af             10. Unlawful Early Move-Out And Reletting Charge.
     fidavit, has permanently moved outoris under court order not                 10.1 Your Responsibility. You'll be liable for areletting charge
     to enter the apartment, is (at our option) no lonaer entitled tn                  Of $     734 . AG       (nnt tn avraaA B50«. nf tko U:«u„*
     10.2 Not aRelease. The reletting charge is neither aLease can          13.2 Indemnification byYou. You'll defend, indemnify and
          cellation nor a buyout fee. Itis a liquidated amount cover             hold us harmless from all liability arising from your
          ing only part ofour damages—for our.time, effort, and ex               conduct or that ofyour invitees, your occupants, your
          pense in finding and processing a replacement resident.                guests, orour representatives who atyour request per
          These damages are uncertain and hard to ascertain^-                    form services notcontemplatedin this Lease.
          particularly those relating to inconvenience, paperwork,
          advertising, showing apartments, utilities for showing,           13.3 Damage and Wastewater Stoppage. Unless damage
          checking prospects, overhead, marketing costs, and lo                  orwastewater stoppageisdueto ournegligence, we're
          cator-service fees. You agree thatthe reletting charge is a           notliable for—and you must pay for—repairs, replace
          reasonable estimate of our damages and that the charge                ments, and damage ofthe following kind ifoccurring
          is due whether or not our reletting attempts succeed. If              during the Lease term orrenewal period: (A) damage to
          no amount isstipulated, you must payour actual relet                  doors, windows, orscreens; (B) damage from windows
          ting costs as far as they can be determined. The reletting            ordoors leftopen; and (C) damage from wastewater
          charge doesn't release you from continued liability for fu            stoppages caused byimproper objects in lines exclusive
          ture orpast-due rent; charges for cleaning, repairing, re             lyserving yourapartment.
          painting, ordealing with unreturned keys; orother sums            13.4 No Waiver. We may require payment atany time, includ
          due.
                                                                                 ing advance payment torepair damage that youare liable
 11.Security Devices.                                                           for. Delay in demanding sums you owe Is not awaiver.
     11.1 What We Provide. Texas Property Code sees. 92.151,            14. Contractual Lien and Property Left inApartment.
          92.153, and 92.154 require, with some exceptions, that           14.1 Lien AgainstYour Property for Rent. Allpropertyin the
          we provide atno costtoyou when occupancybegins: (A)                   apartment (unless exempt under Texas Property Code
          awindowlatch on each window; (B) adoorvlewer (peep                    sec. 54.042)is subjectto acontractuallien tosecure pay
         hole) on each exteriordoor; (C) apin lockon each sliding               ment ofdelinquent rent (except as prohibited by Texas
         door; (D) either adoor-handle latch orasecurity bar on                 Government Code sec. 2306.6738, for owners support
         each sliding door; (E) akeyless bolting device (deadbolt)              ed by housing-tax-credit allocations). For this purpose,
         on each exterior door; and (F) either akeyed doorknob                  "apartment" excludes common areas butincludes thein
         lock orakeyed deadbolt lock on one entry door. Keyed                   terior living areas and exterior patios, balconies, attached
         locks will berekeyedafter the priorresident moves out.                 garages, andany storerooms for your exclusive use.
         The rekeying will bedone either before you move in or
         within 7days afteryou movein, as requiredbylaw. Ifwe              14.2 Removal AfterWe Exercise Lien for Rent. Ifyourrentis
         fail to installorrekeysecuritydevices asrequiredbylaw,                 delinquent, ourrepresentativemaypeacefullyenterthe
         you have theright to doso anddeduct thereasonable                      apartment, and remove and/or store allproperty sub
         cost from your next rent payment under Texas Proper                    ject to lien. All property in the apartment is presumed to
         ty Code sec. 92,165(1). We maydeactivate ornotinstall                  be yours unless proved otherwise. After the property is re
         keyless bolting devices on your doors if(A) you or an oc               moved, awritten notice of entry must be left in aconspic
         cupantin the dwelling Is over55ordisabled, and(B) the                  uous place in theapartment—including a list ofitems re
         requirements ofTexas PropertyCode sec. 92.153(e) or(f)                 moved, the amount of delinquent rent due, and the name,
         are satisfied.                                                         address, and phone number oftheperson tocontact. The
    11.2 Who Pays What. We'll pay'for missing security devices                  notice must also state that the property will be promptly
         that are required bylaw. You'lloav for-fAJrekevina that                returned when thedelinquent rent is fully paid.
         VOUreauestfunlesswefailedtorpkeynfiertheprevinM                   14.3 Removal After Surrender, Abandonment, orEviction.
         residentmovedout):and(B>ri>Bair*nrreolacemehHhfr                       We, or law officers, may remove or store all property re
         cam* Qfmisuse or damage bvvou orvour family. w»fr                      maining in the apartment or in common areas (including
         occupants, orvour quests, You must pay immediately                     any vehicles you or any occupant or guest owns or uses) if
         after thework is done unless state law authorizes advance              you're judicially evicted orifyou surrender orabandon the
         payment. You must also pay in advance for any additional              apartment (seedefinitions in Par. 41),
         orchanged security devices you request.                           14.4 Storage.
12. Other Utilities and Services. Television channels that are pro             (A) No duty. We'll store property removed under a con
    vided may be changed during the Lease term if the change                       tractual lien. We may—but we have no duty to—store
    applies toall residents. You may use utilities only for normal                 property removed afterjudicial eviction, surrender, or
    household purposes and must not waste them. If your electric                   abandonment ofthe apartment.
    ity is interrupted, you must use only battery-operated lighting            (B) Wo liability. We're not liablefor casualty, loss, damage,
   (no flames). You must not allow any utilities (other than cable                 ortheft, except for property removed under acontrac
                                                                                   tual lien.
   or Internet) to be cut off or switched for any reason—including
   disconnection for not paying your bills—until the Lease term                (C) Charges you pay. You must pay reasonable charges
   or renewal period ends. Ifautility is submetered or prorated by                 for our packing, removing, storing, and selling of any
   anallocation formula, we'll attach anaddendum to this Lease                     property.
   in compliance with state-agency rules. If a utility is individual           (D) Our lien. We have alien on all property removed and
   ly metered, itmust be connected in your name and you must                       stored after surrender, abandonment, orjudicial evic
   notify theprovider ofyour move-out date so themeter can be                      tion for all sums you owe, with one exception: our
   timely read. If you delay getting it turned on in your name by                  lien on property listed under Texas Property Code
   the Lease's startdate orcause itto betransferred back into our                  sec. 54.042 is limited tocharges for packing, removing,
   name before you surrender or abandon the apartment, you'll                     and storing.
   be liable for a $JfLJlQ_ charge (not toexceed $50 per viola            14.5 Redemption.
   tion), plus theactual orestimated costofthe utilities used while            (A) Property onwhich wehave alien. If we've seized and
   the utility should have been connected in your name. If you're                  storedproperty undera contractual lien forrentasau
   in anarea open tocompetition and your apartment is individu                     thorized by law, you may redeem the property by pay
   ally metered, you may choose or change your retail electric pro                 ingall delinquent rentdue at the timeofseizure. But if
   vider at any time. If you qualify, your provider will bethesame                 notice ofsale (see Par. 14.6(C)) is given before you seek
   as ours, unless you choose adifferent provider. Ifyou do choose                 redemption, you may redeem only by paying the de
   or change your provider, you must give uswritten notice. You                    linquent rent plus our reasonable charges for packing,
   must pay all applicable provider fees, including any fees to                    removing, and storing.
   change service back into our name after you move out.                       (B) Propertyremovedaftersurrender, abandonment, or
                                                                                  judicialeviction. If we've removed and stored proper
   Special Provisions and "What if" Clauses                                        tyafter surrender, abandonment, orjudicial eviction,
                                                                                   you may redeem only by paying all sums you owe, in
13. Damages and Reimbursement.                                                     cluding rent, late charges, reletting charges, storage
                                                                                   charges, damages, etc
   13.1 Damage in the Apartment Community. You must                            (C) Place and payment for return. We may return re
        promptly pay or reimburse us for loss, damage, conse-                      deemed property at the place ofstorage, the manaoe-
              (1) leftin the apartment aftersurrender or abandon
                     ment; or                                                    While You're Living in the Apartment
              (2) left outside more than 1hour after writ ofposses
                 sion is executed, following judicial eviction.            19. Community Policies and Rules.
          (B) Animals. An animal removed aftersurrender, aban                  19.1 Generally. Our rules areconsidered partofthis Lease.
              donment, oreviction may be kenneled orturned over                         You, your occupants, and your guests must comply with all
              toa local authority, humane society, orrescue organi                      written apartment rules andcommunity policies, includ
             zation.
                                                                                        ing instructions for care ofour property. We may regulate:
          (C) Sale orproperty. Property not thrown away or given                        (A) theuse ofpatios, balconies, and porches; (B) thecon
             tocharity may bedisposed ofonly by sale, which must                        duct offurniture movers and delivery persons; and (C) ac
             beheld nosooner than 30 days after written notice of                       tivities in common areas. We may make reasonable chang
             the date, time, and place of sale is sent by both regu                 es to written rules, and those rules can becomeeffective
             lar mail and certified mail (return receipt requested) to                  immediately if the rules are distributed and applicable to
             your last known address. The notice must itemize the                   all units in the apartment community and do not change
             amountsyouoweand provide the name, address, and                        thedollar amounts onpages 1or2ofthis Lease.
             phone number ofthe person tocontact about the sale,
             the amount owed, and your right to redeem the prop                19.2 SomeSpecifics. Your apartment andother areas reserved
             erty. The sale may be public or private; is subjecttoany               for your private use must be kept clean. Trash must be dis
             third-party ownership or lien claims; must be to the                   posed ofatleast weekly in appropriate receptacles in ac
             highest cash bidder; and may be in bulk, in batches, or                cordance with local ordinances. Passageways may be used
             item-by-item. If the proceeds from the sale aremore                    only for entry or exit. Any swimming pools, saunas, spas,
             thanyou owe, the excess amount must be mailed to                       tanning beds, exercise rooms, storerooms, laundry rooms,
             you at your last known address within 30days after                     and similar areas must be used with care in accordance
             sale.                                                                  with apartment rules and posted signs.
15. Failing to Pay First Month's Rent. If you don't pay the first             19.3 Limitations on Conduct. Glass containers are prohib
    month's rent when or before the Lease begins, all future rent for               ited in or near pools and all other common areas. Within
   theLease term will beautomatieally accelerated without notice                    the apartment community, you, your occupants, and your
   and become immediately due. We also may end your right of                        guests must not usecandles or kerosene lamps or heaters
   occupancy and recover damages, future rent, reletting charg                      without ourprior written approval, orcook on balconies
   es, attorney's fees, court costs, and other lawful charges. Our                  oroutside. You, your occupants, and your guests must not
   rights, remedies and duties under Par. 10 and 32 apply toaccel                   solicit business or contributions. Conducting any kind of
   eration underthisparagraph.                                                      business (including child-care services) in your apartment
                                                                                    or in the apartment community is prohibited—except
16. Rent Increases and Lease Changes. No rent increases orLease                     that any lawful business conducted "at home" by comput
   changes are allowed before the initial Lease term ends, except                   er, mail, or telephone is permissible if customers, clients,
   for those allowed by special provisions in Par. 9, by awritten ad                patients, or other business associates do not come to your
   dendum or amendment signed by you and us, or by reasonable                      apartmentforbusiness purposes.
   changes of apartment rules allowed under Par. 19. If, atleast 5
   days before the advance-notice deadline referred toin Par. 3 we            19.4 Exclusion ofPersons. We may exclude from the apart
   give you written notice of rent increases or Lease changes that                 ment community any guests orothers who, in our judg
   become effective when the Lease term or renewal period ends                     ment, have been violating the law, violating this Lease or
   this Lease will automatically continue month-to-month with the                  our rules, or disturbing other residents, neighbors, visitors
   Increased rent or Lease changes. The new modified Lease will                    orowner representatives. We may also exclude from any
   begin on the date stated in the notice (without needing your                    outside area orcommon area anyone who refuses toshow
   signature) unless you give us written move-out notice under                     photo identification or refuses to identify himselfor herself
   Par. 36. The written move-out notice under Par. 36 applies only                 as a resident, an occupant, or aguest ofaspecific resident
                                                                                   in the community.
   tothe end ofthe current Lease orrenewal period.
17. Delay of Occupancy.                                                       19.5 Notice of Convictions and Registration. You must no
                                                                                   tify us within 15 days if you or any of your occupants are
   17.1 Lease Remains In Force. We are not responsible for any                     convicted of(A) anyfelony, or(B) any misdemeanor involv
        delay of your occupancy caused by construction, repairs,                   ing a controlled substance, violence to another person,
        cleaning, or a previous resident's holding over. This Lease                or destruction of property. You must also notify us with
        will remain in force subject to:                                           in 15 days ifyou orany ofyour occupants register as asex
        (A) abatement of rent on adaily basis during delay, and                    offender. Informing us ofa criminal conviction orsex-of
        (B) your right toterminate the lease in writing as set forth               fender registration doesn't waive any rights we may have
            below.                                                                 against you.
   17.2 Your Termination Rights. Termination notice must be in           20. Prohibited Conduct. You, your occupants, and your guests
        writing. After termination, you are entitled only torefund           maynot engage inthe following activities:
        ofany deposits) and any rent you paid. Rent abatement or                   (a) criminal conduct; manufacturing, delivering, or pos
        Lease termination does not apply if the delay is for clean                        sessing acontrolled substance or drug paraphernalia;
        ing or repairs that don't prevent you from moving into the                        engaging in orthreatening violence; possessing a
        apartment.                                                                        weapon prohibited by state law; discharging afirearm
   17.3 Notice ofDelay. If there is adelay of your occupancy and                          in the apartment community; or displaying or possess
        we haven't given notice of delay as set forth immediately                         ing a gun, knife, orother weapon in thecommon area
        below, you may terminate this Lease uptothedate when                              ina way that may alarm others;
        theapartment is ready for occupancy, butnotlater.                          (b)    behaving in a loud orobnoxious manner;
        (a) If we give written notice toany ofyou or your occu                     (0     disturbing orthreatening the rights, comfort, health,
            pants when orafter the Lease begins—and the notice                            safety, or convenience ofothers (including our agents
            states that occupancy has been delayed because of                             and employees) in or near the apartment community;
            construction oraprevious resident's holding over, and                  (d)    disrupting our business operations;
            that the apartment will beready on a specific date—                    (e)    storing anything in closets containing gas appliances;
            you may terminate the Lease within 3 days after you                    (f)    tampering with utilities ortelecommunications;
            receive written notice, but no later.                                  (9)    bringing hazardous materials Into the apartment com^
        (b) Ifwe give any ofyou written notice before thedate the                         munity;
            Lease begins and the notice statesthat a construction                 (h)     using windows forentryorexit;
           delay is expected and that the apartment will be ready                 (0      heating the apartment with agas-operated cooking
           for you tooccupy on a specific date, you may termi                             stove or oven; or
           nate the Lease within 7days after receiving written no-                (J)     injuring our reputation by making bad-faith allega
           tice, but no later. Thereadiness date statedinthe writ                         tions against us to others.
           tennotice becomes thenew effective Lease datefor all          21. Parking. We may regulate the time, manner, and place of park
           purposes.This new date can't be moved to an earlier               ing all cars, trucks, motorcycles, bicycles, boats, trailers, and rec-
         (d) belongs to a resident or occupant who has surren             24. Resident Safety and Loss.
             deredorabandonedthe apartment;
         (e) is in ahandicapped space without thelegally required             24.1 Disclaimer. We disclaim any express orimplied war
             handicapped insignia;                                                 ranties ofsecurity. We care about your safety and that of
         (f) is in a space marked for office visitors, managers, or                other occupants and guests. You agree to make every ef
             staff;                                                               fort tofollow any Security Guidelines Addendum attached
         (g) blocks another vehicle from exiting;                                 tothis Lease. No securitysystem isfailsafe. Even thebest
         (h) is in afire lane ordesignated "no parking" area;                     system can'tpreventcrime. Alwaysact asifsecuritysys
         (i) is in aspace marked for another resident or apartment;               tems don't exist since they are subject tomalfunction,
         0) is onthegrass, sidewalk, orpatio;                                     tampering, andhuman error. The bestsafety measures
         (k) blocks agarbage truck from access toadumpster;                       aretheones youtake asamatterofcommon sense and
                                                                                  habit.
         (I) has no current license, registration, or inspection stick
             erand we have given you at least 10 days' notice that           24.2 Your Duty of Due Care. You, your occupants, and your
             the vehicle will betowedifnot removed; or                            guests must exercise due care for your own and others'
         (m) is notmoved toallow parking lot maintenance.                         safety and security, especially in using smoke alarms and
22. Release of Resident.                                                          other detection devices, door and window locks, and other
    22.1 Generally. You mayhave theright under Texas lawto                        safety orsecurity devices. Window screens are notfor se
                                                                                  curity orto keep people from falling outofwindows.
         terminate the Lease earlyin certain situationsInvolv
         ing family violence, certain sexual offenses, orstalking.           24.3 Alarm and Detection Devices.
         Otherwise, unless you're entitled to terminate this Lease                (A) Whatwe'lldo. Well furnish smoke alarms orother de
         under Par. 9,17,23,31, or 36, you won't be released from                     tection devices required by law orcity ordinance. We
        this Lease for any reason—including voluntary orinvolun                       may install additional detectors not so required. We'li
        tary school withdrawal or transfer, voluntary or involuntary                  test them and provide working batteries when you
        job transfer, marriage, separation, divorce, reconciliation,                  first take possession ofyour apartment. Upon request,
        loss ofcoresidents, loss of employment, bad health, prop                      we'll provide, as required by law, asmoke alarm capa
        erty purchase,or death.                                •   "                  ble ofalerting aperson with ahearing-impairment dis
                                                                                      ability.
    22.2 Death of Sole Resident. If you are thesole resident and                  (B) Your duties. You must pay for and replace batteries as
         die during the Lease term, an authorized representative                      needed, unless the law provides otherwise. We may re
        of your estate may terminate the Lease without penalty                        place dead or missing batteries atyour expense, with
        bygiving at least 30days' written notice. Your estatewill                     out prior notice toyou. You must immediately report
        beliable for paying rent until thelatter of: (A) thetermina                   alarm or detector malfunctions to us. Neither you nor
        tion date or (B) removal of all possessions in the apartment.                 others may disable alarms or detectors. If you dam
        Your estate will also be liable for all charges and damages                   age or disable the smoke alarm, or remove a bat
        until the apartment is vacated, and any removal or storage                    tery withoutreplacing itwith aworking battery, you
        costs.
                                                                                      may beliable tous under Texas Property Code sec.
23. Military Personnel.                                                               92.2611 for$100plusonemonth's rent,actualdam
   23.1 Termination Rights. You mayhave the rightunder Texas                          ages, and attorney's fees. You'll be liable to us and
        lawto terminate theLease incertain situations involv                          others ifyou fail to report malfunctions, orfail to report
        ing militarydeployment ortransfer. You may terminate                          any loss, damage, or fines resulting from fire, smoke, or
                                                                                      water.
        the Lease ifyou enlist, aredrafted into, or are commis
        sioned in theU.S. Armed Forces. You also may terminate               24.4 Loss. Unless otherwise required by law, we're notliable
        the Lease if:                                                             toany resident, guest, or occupant for personal injury or
        (a) you are (1) a member ofthe U.S. Armed Forces or Re                    damage, loss ofpersonal property, orloss ofbusiness or
            serves on activeduty, or (2) a member of the National                 personal income, from any cause, including fire, smoke,
            Guard called toactive duty for more than 30 days in re                rain, flood, water leaks, hail, ice, snow, lightning, wind, ex
            sponse toa national emergency declared bythe Presi                    plosions, interruption ofutilities, pipe leaks, theft, vandal
            dent; and                                                             ism, and negligent orintentional acts ofresidents, occu
        (b) you (1) receive orders for a permanent change ofsta                  pants, orguests. We have noduty to remove any ice, sleet,
            tion, (2) receive orders todeploy with a military unit or            orsnow but may remove any amount with orwithout no
            as an individual in support ofa military operation for                tice. Unless we instruct otherwise, during freezing weather
            90daysor more, or(3) are relieved or released from ac                you must for 24 hours a day: (A) keep theapartment heat
            tive duty.                                                           ed to at least 50° Fahrenheit, (B) keep cabinet and clos
   23.2How to Terminate Under This Par. 23. You must fur                         et doors open, and (C) drip hot-andcold-water faucets.
        nish us acopy of your military orders, such as permanent-                You'll be liable for any damage to our and others' property
        change-of-station orders, call-up orders, or deployment                  caused by broken water pipes due toyour violating these
                                                                                 requirements.
        orders (or letter equivalent). Military permission for base
        housing doesn't constitute a permanent-change-of-sta-               24.5 Crime or Emergency. Immediately dial 911 orcall local
        tion order. You must deliver to us your written termination              medical-emergency, fire, orpolice personnel in case of
        notice, afterwhich the Lease will beterminated underthis                 accident, fire, smoke, suspected criminal activity, or any
        military clause 30 days after the date your next rental pay              other emergency involving imminent harm. You should
        ment is due. After your move-out, we'll return your secu                 then contact our representative. None ofour security mea
        ritydeposit,less lawful deductions.                                      sures arean express or implied warranty ofsecurity—or a
   23.3 Who May Be Released. For thepurposes ofthis Lease, or                    guarantee againstcrimeor of reduced risk ofcrime. Unless
        ders described in (b) under Par. 23.1 above will release only            otherwise provided by law, We're not liable to you, your
        the resident who qualifies under both (a) and (b) above                  occupants, oryour guests for injury, damage, orloss to per
        and receives the orders during the Lease term, plus that                 son orproperty caused by criminal conduct ofother per
        resident's spouse or legal dependents living in the resi                 sons, including theft, burglary, assault, vandalism, orother
        dent's household. Acoresident Who is not the spouse or                   crimes. Even if previously provided, we're not obliged to
        dependentofa military resident cannot terminate under                    furnish security personnel, patrols, lighting, gates, fences,
       this military clause.                                                     or otherforms ofsecurity unless required by law. We're not
                                                                                 responsible for obtaining criminal-history checks on any
   23.4Your Representations. Unless you state otherwise in                       residents, occupants, guests, or contractors in the apart
       Par. 9, you represent when signing thisLease that                         ment community. If you, your occupants, oryour guests
        (a) you do not already have deployment orchange-of-sta-                  are affected by acrime, you must make awritten report to
           tion orders;                                                          the appropriate local law-enforcement agency and to our
       (b) you will not be retiring from the military during the                 representative. You mustalsogiveusthe law-enforcement
           Lease term; and                                                       agency's incident-report number upon request.
       (c) theterm ofyour enlistment orobligation will hot end           25. Conditionof the Premisesand Alterations.
           before the Lease term ends.
     25.2 Standards and Improvements. You must use customary                          The animal addendum includes information governing an
          diligence in maintaining the apartment and not damaging                      imals/including assistance orservice animals. We'll autho
          orlittering the common areas. Unless authorized by law                       rize an assistance orsupport animal for adisabled person
          or by us in writing, you must not do any repairs, painting,                  without requiring an animal deposit. We may require veri
          wallpapering, carpeting, electrical changes, or otherwise                   fication ofyour disability andthe need for such ahanimal.
          alterbur property. No holes or stickers are allowed inside                  You mustnotfeedstray orwild animals.
          oroutside theapartment. Unless our rules state otherwise,
          we'll permit a reasonable number ofsmall nail holes for                27.2 Violations of Animal Policies.
          hanging pictures on sheetrock walls and grooves ofwood-                      (A) Charges for violations. If you or any guest oroccu
          paneled walls. No water furniture, washing machines, extra                       pant violates animal restrictions (with or without your
          phone or television outlets, alarm systems, or lock chang                        knowledge), you'll be subject tocharges, damages,
          es, additions, or rekeying is permitted unless allowed by                        eviction, andotherremedies provided inthis Lease. If
          law or we've consented in writing. You may install asatel                        an animal has been in theapartment atany time dur
          lite dish orantenna, but only if you sign our satellite-dish                     ing your termof occupancy (with or without ourcon
          orantenna lease addendum, which complies with reason                             sent), we'll charge you for all cleaning and repair costs,
          able restrictions allowed byfederal law. You must not alter,                     including defleaing, deodorizing, and shampooing.
          damage, or remove our property, including alarm systems,                        Initial and daily animal-violation charges and animal-
          detection devices, furniture, telephone andtelevision wir                       removal charges are liquidated damages for our time,
          ing, screens, locks, and security devices. When you move                        inconvenience, and overhead (except attorney's fees
          in, we'll supply light bulbs for fixtures we furnish, including                 and litigation costs) in enforcing animal restrictions
          exterior fixtures operated from inside theapartment; after                      and rules.
          that, you'll replace them atyour expense with bulbs ofthe                   (B) Removal and return ofanimal. We may remove an
          same type and wattage. Your improvements totheapart                             Unauthorized animal by (1) leaving, in a conspicuous
          ment (made with orwithout ourconsent) become burs un                            place in the apartment, a written notice ofourintent
          less we agree otherwise in writing.                                             to remove the animal within 24hours; and (2) follow
     25.3 Fair Housing. We are committed to the principles of fair                        ing the procedures ofPar. 28. We may keep or kennel
          housing. In accordance with fair-housing laws, we'll make                       the animal, or turn it over toa humane society, local
          reasonable accommodations toour rules, policies, practic                        authority or rescue organization. When keeping or
          es,or services. We'll allow reasonable modifications under                      kenneling an animal, we won't be liable for loss, harm,
         theselaws to give disabled persons access to and useof                           sickness, or death ofthe animal unless due to our neg
         this apartment community. We may require you to sign an                          ligence. You must pay for the animal's reasonable care
         addendum regarding the implementation ofany accom                                and kenneling charges. We'll return the animal toyou
          modations ormodifications, as well as your restoration ob                       uponrequest ifithasnotalready beenturnedover to a
         ligations, ifany.                                                                humane society, local authority or rescue organization.
                                                                                          We have no lien on the animal for any purpose.
 26. Requests, Repairs,and Malfunctions.
                                                                            28. When We May Enter. If you or any guest or occupant is pres
    26.1 Written Requests Required. If you or any occupant                      ent, then repairers, servicers, contractors, law officers, govern
         needs tosend anotice or request—forexample, for re                     ment representatives, lenders, appraisers, prospective residents
         pairs, installations, services, ownership disclosure, or               or buyers, insurance agents, persons authorized toenter under
         security-related matters—it must be written, signed,                   your rental application, or our representatives may peacefully
         and delivered to our designated representative (except                 enter the apartment at reasonable times for reasonable busi
         In case of fire, smoke, gas, explosion, overflowing sew                ness purposes. Ifnobody is in the apartment, then any such per
         age, uncontrollable running water, electrical shorts, crime            son may enter peacefully and atreasonable times by duplicate
         inprogress, orfair-housing accommodation or modifica                   ormaster key (or by breaking a window orother means when
         tion). Our written notes onyour oral request do not con                necessary) for reasonable business purposes ifwritten notice of
         stitute awritten request from you. Our complying with or               theentry is left in aconspicuous place in the apartment imme
         responding to any oral request regarding security or any               diately afterthe entry.
         other matter doesn't waive the strict requirement for writ         29. Multiple Residents. Each resident is jointlyand severally liable
         ten notices under this Lease.
                                                                                for all Lease obligations. Ifyou or any guest or occupant violates
    26.2 Required Notifications. You must promptly notify us in                 the Lease orrules, all residents are considered tohave violated
         writing ofwater leaks, mold, electrical problems, malfunc              the Lease. Our requests and notices (including sale notices) to
         tioning lights, broken ormissing locks orlatches, and other            any resident constitute notice toall residents and occupants. No
         conditions that pose ahazard to property, health, or safety.           tices and requests from any resident or occupant constitute no
    26.3 Utilities. We may change or install utility lines or equip             tice from all residents. Your notice of Lease termination may be
         ment serving the apartment ifthe workis done reason                    given only by a resident. In eviction suits, each resident is consid
         ably without substantially increasing your utility costs. We           ered the agent ofall other residents in the apartment for service
         may turnoffequipment and> interrupt utilities as needed                ofprocess. Any resident who defaults under this Lease will in
         to avoid property damage or to perform work. If utilities              demnify the hondefaulting residents and their guarantors.
         malfunction or are damaged by fire, water, orsimilar cause,
         you must notify our representative immediately.                                             Replacements
    26.4 Air-Conditioning andOther Equipment. Air-condition
         ing problems are normally notemergencies. If air-condi             30. Replacements and Subletting.
         tioning or other equipment malfunctions, you must notify              30.1 When Allowed. Replacing a resident, subletting, or as
         usassoon aspossible ona business day. We'll actwith cus                     signing a resident's rights is allowed only when we con
         tomary diligence to make repairs and reconnections, tak                     sents writing. Ifadeparting or remaining resident finds a
         ing into consideration when casualty-insurance proceeds                     replacement resident acceptable to us before moving out
         are received. Your rent will not abate in whole orin part.                  and we expressly consent tothe replacement, subletting,
    26.5Our Right to Terminate. Ifwe believe that fire or eata?                      or assignment, then:
        strophic damage is substantial, orthat performance of                        (a) a reletting charge will notbedue;
        needed repairs poses a danger toyou, we may terminate                        (b) a reasonable administrative (paperwork) fee will be
        this Lease by giving you atleast 5days' written notice. We                       due, and a rekeying fee will be due if rekeying is re
        also have the right to terminate this Lease during the Lease                     quested or required; and
        term by giving you at least 30days' written notice ofter                     (c) thedeparting and remaining residents will remain li
        mination if we are demolishing your apartment orclosing                          able for all Lease obligations for the rest of the original
                                                                                         Lease term.
        itand itwill ho longer be used for residential purposes for
        atleast 6months. IftheLease is soterminated, we'll refund              30.2 Procedures for Replacement. If we approve a replace
        prorated rent and all deposits,lesslawful deductions.We                      ment resident, then, atour option; (A) thereplacement res
        may also remove personal property ifitcauses a health or                     ident must sign this Lease with orwithout anincrease in
        safety hazard.                                                              the total security deposit; or (B) the remaining and replace
27. Animals.                                                                         mentresidents mustsign an entirely newLease. Unless we
     Responsibilities of Owner and Resident                                       a default for which we need not give you notice. Remain
                                                                                  ing rent will also be accelerated ifyou're judicially evicted
31. Our Responsibilities.                                                         or move out when wedemand because you've defaulted.
    31.1 Generally. We'll actwith customary diligence to:                         Acceleration is subjecttoour mitigation obligations below.
         (a) keep common areas reasonably clean, subject to                  32.4 Holdover. You orany occupant, invitee, orguest must hot
             Par. 25;                                                             hold over beyond the date contained in your move-out
         (b) maintain fixtures, hot water, heating, and air-condi                 notice orournotice to vacate (or beyond a different move-
             tioning equipment;                                                   out date agreed toby theparties in writing). If a holdover
         (c) substantially comply with all applicable laws regarding              occurs, then (A) holdover rent is due in advance on adaily
             safety, sanitation, and fair housing; and                            basis and may become delinquent without notice orde
         (d) make all reasonable repairs, subject to your obligation              mand; (B) rent for the holdover period will be increased by
             to payfordamages forwhich you're liable.                             25% over the then-existing rent, without notice; (C) you'll
    31.2 Your Remedies, Ifwe violate any ofthe above, you may                     beliableto us (subject toour mitigation duties) for all rent
         possibly terminate thisLease andexercise otherreme                       for thefull term ofthe previously signed Lease ofa new
         dies underTexasPropertyCodeSec. 92.056 byfollowing                       resident Who can't occupy because oftheholdover; and
         this procedure:                                                          (D) at our option, we may extend, the Lease term—for
         (a) all rent must be current, and you must make a writ                   upto one month from the date of notice of Lease exten
             ten requestfor repair orremedy ofthecondition—after                  sion—by delivering written notice toyou or your apart
             which we'll have areasonable time for repair or remedy;              ment whileyou continue to hold over.
         (b) ifwe fail to doso, you must make a second written re            32.5 Other Remedies. We may report unpaid amounts tocred
             quest for the repair orremedy (to make sure thatthere                itagencies. Ifweorathird-party debtcollector weuse tries
             has been no miscbmmunication between us)—after                       tocollect any money you owe us, you agree that we orthe
             which we'll have a reasonable time to repair orrem                   debt collector may call you on your cellphone and may use
             edy; and                                                             anautomated dialer. If you default, you will pay us, in ad
         (c) if the repair or remedy still hasn't been accomplished               dition to other sums due, any amounts stated to be rental
             within that reasonable time period, you may immedi                  discounts or concessions agreed toin writing. Upon your
             ately terminate this Lease by giving us a final written             default, we have all other legal remedies, including Lease
             notice.                                                             termination and statutory lockout underTexas Property
        You also mayexercise otherstatutoryremedies, includ                      Code sec. 92.0081, except as lockouts and liens are pro
        ing those under Texas Property Code sec. 924561.                         hibited by Texas Government Code sec. 2306.6738 for
   31.3 Request by Mail. Instead ofgiving the two written re                     ownerssupported by housing-tax-credit allocations. A
        quests referred to above, you may give us one request by                 prevailing party may recover reasonable attorney's fees
        certified mail, return receipt requested, or by registered               and all other litigation costs from the nonprevailing par
        mail—after which we'll have areasonable time torepair or                 ties, except aparty may not recover attorney's fees and lit
        remedy. "Reasonable time" accounts for the nature ofthe                  igation costs in connection with aparty's claims seeking
        problem and the reasonable availability ofmaterials, labor,              personal-injury, sentimental, exemplary orpunitive dam
        and utilities. Your rent must becurrent when you make any                ages.We may recover attorney's fees in connection with
        request. We'll refund security deposits and prorated rent                enforcing our rights under this Lease. You agree that late
        as required by law.                                                      charges are liquidated damages representing a reason
32. Default by Resident.
                                                                                 able estimate of the value of our time, inconvenience, and
                                                                                 overhead associated with collecting late rent (but are not
   32.1 Acts ofDefault. You'll be in default if: (A) you don't timely            for attorney's fees and litigation costs). All unpaid amounts
        pay rent orother amounts you owe; (B) you orany guest or                 you owe, including judgments, bear 18% interest per year
        occupant violates this Lease, apartment rules, orfire, safe              from the due date, compounded annually. You must pay
        ty, health, orcriminal laws, regardless ofwhether orwhere                all collection-agency fees ifyou fail topay sums due with
        arrest or conviction occurs; (C) you abandon the apart                   in 10 days after we mail you aletter demanding payment
        ment; (D) you giveincorrect or falseanswers in a rental                  and stating thatcollection-agency fees will beadded if
        application; (E) you or any occupant is arrested, charged,               you don'tpay all sums bythatdeadline.
        detained, convicted, or given deferred adjudication or pre          32.6 Mitigation of Damages. If you move out early, you'll be
        trial diversion for (1) afelony offense involving actual or po           subject to Par. 10 and all other remedies. We'll exercise
        tential physical harm toa person, orinvolving possession,                customary diligence torelet and minimize damages. We'll
        manufacture, ordelivery ofa controlled substance, mari                   credit all later rent that we actually receive from subse
        juana,or drug paraphernalia as defined inthe Texas Con                   quent residents against your liability for past-due and fu
        trolled Substances Act, or(2) any sex-related crime, includ              ture rent and other sums due.
        ing amisdemeanor; (F) you are found to have any illegal
        drugs or paraphernalia in your apartment; or (G) you or any
        occupant, in bad faith, makes an invalid habitability com                             General Clauses
        plaint toan official or employee ofautility company or the
        government.                                                      33. Other Important Provisions.
   32.2 Eviction, ifyou default or hold over, we may end your               33.1 Representatives' Authority; Waivers; Notice. Our rep
        right ofoccupancy bygiving you atleasta24-hour writ                      resentatives (including management personnel, em
        ten notice tovacate. Notice may be given by: (A) regular                 ployees, andagents) haveno authorityto waive, amend,
        mail; (B) certified mail, return receipt requested; (C) per              ortermtnatethisLeqieoranypartofitunlessinwriting,
        sonal delivery toany resident; (D) personal delivery atthe               andno authority tomake promises, representations, or
        apartment toany occupant over 16 years old; or(E) affixing               agreements thatimpose security duties orotherobliga
        the notice to the inside ofthe apartment's main entry door.              tions on us orourrepresentatives, unless in writing. Any
        Notice bymail will be considered delivered on the earlier                dimensions and sizes provided to you relating to the apart
        ofactual delivery, or3days (not counting Sundays orfed                   mentareonly approximations orestimates; actual dimen
        eral holidays) afterthe notice is deposited inthe U.S. Postal            sions and sizes may vary. No action or omission by us will
       Service with postage. Termination ofyour possession rights                be considered awaiver of our rights or of any subsequent
       ora later reletting doesn't release you from liability for fu             violation, default, ortime orplace ofperformance. Our not
       turerenter other Lease obligations. After giving notice to                enforcing or belatedly enforcing written-notice require
       vacate orfiling aneviction suit, wemaystillaccept rent                    ments, rental due dates, acceleration, liens, or other rights
       orothersums due; the filing oracceptance doesn'twaive                    isn't a waiver under any circumstances. Except when.no
       ordiminish ourright ofeviction orany othercontractual or                 tice or demand is required by law, you waive any notice
       statutory right Accepting money at anytimedoesn'twaive                   and demand for performance from us ifyou default. Ifany
       ourright to damages, to pastorfuture rent orother sums,                  one else has guaranteed performance ofthis Lease, asepa
       orto ourcontinuing with eviction proceedings.                            rateLease Guaranty for each guarantor must beexecuted.
                                                                                Written notice toorfrom our managers constitutes notice
  32.3 Acceleration. Unless we elect not to accelerate rent, all                toorfrom us. Any person giving a notice under this Lease
       monthlv rent for the rect nf the I u » t-avm »mn,»,,-.i --
         remedies. AH provisions regarding our nonliability or non-            theLease term orrenewal period ends unless all rent for theentire
         duty apply to our employees, agents, and management                   Lease term or renewal period is paid in full. Early move-out may re
         companies. No employee, agent, ormanagement compa                     sult in reletting charges and acceleration offuture rent under Par. 10
         ny is personally liable for any of our contractual, statutory,        and 32.You're prohibited by lawfrom applying anysecuritydepos
         orother obligations merely by virtue ofacting on our be               ittorent. You can't stay beyond the date you're supposed tomove
         half. This Lease binds subsequent owners. This Lease issub            out All residents, guests, and occupants must surrender oraban
         ordinate to existing and future recorded mortgages, unless
         the owner's lender chooses otherwise. All Lease obliga                don the apartment before the 30-day period for deposit refund be
         tions must be performed in the county where the apart                 gins. You must give us and the U.S. Postal Service, in writing, each
                                                                               resident's forwarding address.
         mentislocated. Neither an invalid clause northe omission
         of initials on any page invalidates this Lease. Ifyou have in     38. Cleaning. You must thoroughly clean the apartment, including
         surance covering the apartment or your personal belong                doors, windows, furniture, bathrooms, kitchen appliances, pa
         ings atthe time you or we suffer or allege a loss, you and            tios, balconies, garages, carports, and storage rooms. You must
         weagree towaive any insurance subrogation rights. All no              follow move-out cleaning instructions ifthey have been provid
         tices and documents may be in English and, atour option,              ed. If you don't clean adequately, you'll beliable for reasonable
         in any other language thatyou read orspeak. The term "in              cleaning charges—including charges for cleaning carpets, drap
         cluding" in this Lease should be interpeted to mean "in               eries, furniture, walls, etc, that are soiled beyond normal wear
         cluding but not limited to."                                          (that is, wear or soiling that occurs without negligence, careless
                                                                               ness, accident, or abuse).
34. Payments. Payment ofeach sum due is an independent covenant.
    When We receive money, other than sale proceeds under Par. 14 or      39. Move-Out Inspection. You should meet with our representa
    utility payments subject to government regulation, we may apply           tive for a move-out inspection. Our representative has no au
    it atour option and without notice first to any ofyour unpaid obli        thority to bind or limit us regarding deductions for repairs,
    gations, then tocurrent rent. We may do so regardless ofnotations         damages, or charges. Any statements or estimates by us or our
    on checks or moneyorders and regardless ofwhen the obligations            representative aresubject to our correction, modification, ordis
    arose. All sums otherthan rentare due upon our demand. After the          approval before final accounting orrefunding.
    due date, We do not have toaccept any payments.                       40. Security Deposit Deductions and Other Charges. You'll be
35. TAA Membership. We represent that, at the time ofsigning this             liable for the following charges, if applicable: unpaid rent; un
    Lease, we, the management company representing us, or any                 paid utilities; unreimbursed service charges; repairs or damag
    locator service that procured you is a member in good stand               es caused by negligence, carelessness, accident, orabuse, in
    ing ofboth theTexas Apartment Association and theaffiliated               cluding stickers, scratches, tears, burns, stains, or unapproved
    local apartment association forthe area where the apartment is            holes; replacement cost ofour property that was in orattached
    located. The member is either an owner/management-compa                   to the apartment and is missing; replacing dead or missing alarm
    ny member oran associate member doing business as a locator               or detection-device batteries at any time; utilities for repairs or
   service (whose name and address must be disclosed on page 8).              cleaning; trips to let in company representatives to remove your
   If not, the following applies: (A) this Lease is voidable at your op       telephone, Internet, television services, or rental items (ifyou so
   tion and is unenforceable by us (except for property damages);             request orhave moved out); trips toopen the apartment when
   and (B) we may not recover past or future rent or other charges.           you orany guest oroccupantis missing a key; unretumed keys;
   The above remedies also apply if both ofthe following occur: (1)           missing or burned-out light: bulbs; removing or rekeying un
   theLease is automatically renewed on a month-to-month basis                authorized security devices or alarm systems; agreed reletting
   more than once after membership in TAA andthe local associa                charges; packing, removing, or storing property removed or
   tion has lapsed; and (2) neither the owner nor the management              stored under Par. 14; removing orbooting illegally parked ve
   company is a member of TAA and the local association during                hicles; special trips for trash removal caused by parked vehides
   thethird automatic renewal. Asigned affidavit from the affili              blocking dumpsters; false security-alarm charges unless due to
   ated local apartment association attesting to nonmembership                our negligence; animal-related charges under Par. 6and 27;gov-
   when the Lease orrenewal was signed will beconclusive evi                  ernmentfees or fines against us for violation (by you, your occu
   dence of nonmembership. Governmental entitles may use TAA                  pants, oryour guests) oflocal ordinances relating to alarms and
   forms ifTAA agrees in writing.                                             detection devices, false alarms, recycling, or other matters; late-
                                                                              payment and returned-check charges; a charge (not toexceed
                                                                              $100) for our time and inconvenience in our lawful removal ofan
                                                                              animal or in any valid eviction proceeding against you, plus at
36. Move-Out Notice.
                                                                              torney's fees, court costs, and filing fees actually paid;and other
                                                                              sums due under this Lease. You'll be liable to us for: (A) charges
   36.1 Requirements and Compliance. Your move-out notice                     for replacing any keys and access devices referenced in Par. 5
        doesn't release you from liability for the full term ofthe            if you don't return them all on pr before your actual move-out
        Lease or renewal term. You'll still be liable forthe entire           date; (B) accelerated rent ifyou'veviolated Par. 32; and (C) arelet
                                                                              ting fee ifyou'veviolated Par. 1.0.
        Lease term ifyou move outearly except under Par. 9,17,22,
        23, or31. Your move-outnoticemustcomplywith each of               41. Deposit Return, Surrender, and Abandonment.
        the following:                                                       41.1 Your Deposit. We'll mail you your security-deposit refund
        (a) We must receive advance written notice ofyour move-                    (less lawful deductions) and an itemized accounting ofany
            outdate. You must give notice in advance by at least                   deductions, nolater than 30 days after surrender oraban
            the number ofdays required in Par. 3orin special pro                   donment, unless laws provide otherwise,
            visions—even ifthe Lease has become a month-to-
            month lease. Unless we require more than 30 days' no             41.2 Surrender. You have surrenderedthe apartment when: (A)
            tice, ifyou give notice on the first day ofthe month you              the move-out date has passed and no one is living in the
            intend to move out,itwill suffice for move-out onthe                   apartment in our reasonable judgment; or(B) apartment
            last day ofthat month, as long as all other requirements               keys and access devices listed in Par. 5have been turned in
            below are met.                                                         to us—whichever happens first.
        (b) Your move-out notice must be in writing. An oral                 41.3 Abandonment. You have abandoned the apartment
            move-out notice will not be accepted and will not ter                 when all of the following have occurred: (A) everyone ap
            minate your Lease.                                                     pears to have moved out in our reasonable judgment; (B)
        (c) Your move-out notice must not terminate the Lease                     "clothes, furniture, and personal belongings have been sub
            soonerthan the end ofthe Lease term orrenewal period.                  stantially removed in our reasonable judgment; (C) you've
        (d) If We require you togive us more than 30 days' written                 been in default for nonpayment ofrent for 5 consecutive
            notice to move outbefore theendofthe Lease term, we                    days, or water, gas, orelectric service for the apartment not
            will give you 1written reminder not less than 5days nor                connected in our name has been terminated or transferred;
            more than 90 days before your deadline for giving us                  and (D) you've not responded for 2days toour notice left
           your written move-out notice. Ifwefail to give a remind                on the inside ofthe main entry door stating that we consid
           ernotice, 30 days' written notice tomove-out is required.              ertheapartment abandoned. An apartment is also consid
  36.2 Unacceptable Notice. Your notice isnotacceptable if                        ered abandoned 10 days after the death ofasole resident.
       it doesn't comply with allof the above. We recommend                  41.4 The Ending ofYour Rights. Surrender, abandonment, of
                                              NUMMARY OF KEY INFORMATION
                                          Thelease willcontrolifthere's aconflict with thissummary.
   B Address: 4200 Cypress Creek Pkwv
                                                                                                                            . Unit #   1027
   H Beginning date of Lease (Par. 3)         01/16/2015                        Ending date of Lease (Par3).           10/31/2015
   H Nu.mberofdaysnoticefortermination(Par.3)                 60            B Consent for guests staying more than_7__days (Par. 2)
   • Total security deposit (Par. 4)          $         200.00              1 Animal deposit (ifany)                   $           o.oo
     Security deposit (Par. 4) • doesCV? SI does not include an animal deposit.
   • Security deposit refund check will be by (Par. 4) (checkone) I Ione checkjointly payable toall residents (default),
      OR • one check payable to and mailed to
   H#of keys/access devices (Par. 5) for_2_unit,_l_ mailbox,            other                          _ Gate    Remote
   HYour move-out notice will terminate Lease on (Par. 5): (checkone) • last day ofmonth OR SI exact day designated in notice
   • Checkhere • ifthe dwelling is to befurnished (Par. 5)                  BCheck here • ifthere is aconcession addendum
     • !!t^SiMSBh^"thataPP,y> " 3tthe °nSite manager's office'B throu9h ouronline payment site, OR
     Check here if included in monthly rent- • garage, • storage, 0 carport, • washer/dryer, or Qother
   B Total monthly rent (Par. 6)              $     864.00                      Prorated rent(Par. 6) for(checkone)
   B Latechargesifrentisnotpaidonorbefore(Par.6)            3rd                 51 first month ORQ second month        $.       432.00
  B Initial latecharge(Par. 6)                $         5.0.0.0                 Daily late charge (Par. 6)             $_        10.00
  • Returned-checkcharge (Par.6)              $         50.00.                  Animal violation charges (Par. 6)
  H Monthly animal rent (if any)              $         15. qq                  Initials        100.00           Daily $,        10.00
  B Monthly pestcontrol (if any)              $          i.qq                   Monthly trash / waste (if any)         $.         4.00
  BUtilities paid byowner (Par. 7):(checkallthatapply) 0electricity, Dgas,D water,• wastewater,• trash/recycling,
    • cable/satellite, Omaster antenna, • Internet, Ostormwater/drainage, 0 other                                  '
  BUtility connection charge (Par. 12) $ 50.00,                    BYou are: (checkone) Cffl required to buy insurance OR
  1 Agreed reletting charge (Par. 10) $ 734.40                       • not required to buy insurance (Par. 8)
  B Special provisions (Par.9): If lease is not renewed, a $200 Mm fee will be barged each
  month. If proof of current $100,000 property liability insurant i, not received ^
  mqrnt, a $75 risk assessment fee will be charged »„nh month. N» partial paym^*



42. Attachments. We will provide you with a copy oftheLease as
    required bystatute. This may be in paper format, in an elec                       You are legally bound bythisdocument.
    tronic format if you request it, orby e-mail if we have commu                              Please read itcarefully.
    nicated by e-mail about this Lease, Our rules and community                   Afacsimile orelectronic signature onthis Lease
    policies, if any, will be attached to the Lease and given to you                   is as binding asanoriginal signature.
    atsigning. When an Inventory and Condition form is complet             Before submitting arental application or signing aLease,
   ed, both you and we should retain a copy. The items checked                        you maytake a copyof these documents
   below are attached toand become a part ofthis Lease and are
   binding even ifnotinitialed orsigned.                                                   to review and/orconsult an attorney.
      x Access Gate Addendum                                                      Additional provisions orchanges may bemade
      • Additional Special Provisions                                            in theLease ifagreed to in writing by all parties.
      SI Allocation Addendum for: • electricityxwater• gas
         a central system costs a trash/recycling • cable/satellite               You areentitled to receive a copy ofthis Lease
        • stormwater/drainage • services/government fees                           after itis fully signed. Keep itin asafe place.
      x Animal Addendum
      X Apartment Rules orCommunity Policies                                This lease is the entire ageement between you and us.
      • Asbestos Addendum (if asbestos ispresent)                                You areNOT relying onany oral representations.
      x Bed BugAddendum
      • Early Termination Addendum                                     ResidentorResidents (allsign below)
      XEnclosed Garage, Carport, orStorage Unit Addendum
      D Intrusion Alarm Addendum
      X Inventory &Condition Form                                      (Name ofResident)                                               Datesigned
      D Lead Hazard information and Disclosure Addendum
      d Lease Contract Guaranty (guaranties, if more than one)
      • Legal Description ofApartment (optional, ifrental term         (Name of Resident)                                              Datesigned
        longerthan one year)
      D Military SCRA Addendum
      X Mold Information and Prevention Addendum                       (Name of Resident)                                              Date signed
      x Move-Out Cleaning Instructions
      • Notice of Intent to Move Out Form                              (Name of Resident)
      • Parking Permit or Sticker, (quantity: .._   )                                                                                  Date.signed
      o Rent Concession Addendum
      X Renter's or Liability Insurance Addendum                       (Name of Resident)               :             ""^              Date signed
      • Repair or ServiceRequest Form
      X Satellite Dish or Antenna Addendum
      • SecurityGuidelines Addendum                                    (Name of Resident)          :         "                         Datesigned
      • PUC TenantGuideto WaterAllocation
      DUtility Submetering Addendum: a electricity x water Owner or Owner'sRepresentative (signing on behalfofowner)
        • gas
     H0ther        Smoke Detector Add«md1lm
     X Other       Smoking Addendum                                    AAJ»~,~ „ _ J _ i
                                         COmiUNITY POLICIES LEASE ADDENDUM
CommunityName:                      Legacy(5), Champion Forest
Resident' Names:

 1.
                                       £mm  after^
       quickly and efficiently. In order for us to keep the service guarantee wTwZ ttT™? C°mmMSd X° ^^ Sure your needs are ™
       hours. We cannot be denied access during or after the 24-houTsSowinE vtrrZZ v y°Ur apartment h°me durinS normal busin fixtures or other househ°'d
       numbers ofresidents will temporarily suspend our 24-houSice GuSLtee aT.L£ T™ VA? emerSenci« that affect large
6.     as,"sss         s ^"edor e-m"ied^-™ ^Essrmust
       ofthe natural «S££ZS3M                  -d »both newbeandin oldwritstructure,
                                                                          ing: with thMolds
                                                                                      e date are-ice
                                                                                                  part
       indoors, mold growth should be avoided. Molds reproduce by'Lis oftinv ~                   tS ^^ ^ "^ MMen Ieaves and dead **«. but
       outdoor and indoor air. Mold spores, like plant pollen sPreadSS^ f0'^ sP°res «* visible to the naked eye and float through
       materials. Mold may begin growing !L,PJiSfflWjK£;j^ tranSPOrted by Sh°eS> dothinS and ^£
       will grow without water or moisture. Molds are usually no^ aTrobL"nSs un^ il ^ "*?** ^ °fmM' and nonc ofthem
       growing. There is conflicting scientific evidence as to what coSta *iSw" T           •SPOreS Iand 0n awet or daraP sPot a"d begin
       effects. However, molds produce allergens. ^aSXS^i'SSiSSS™ ^Tr ^ C°Uld ,Md to adverSe hea'lh
       may cause allergic reactions in sensitive individuals. Allergic rspoSesTncTud hi 1 ? °nS-Inhalmg °r t0Uchin8 mold or mold ^res

       a) 3K^tt£^^
              by controlling moisture. Therefore, in order to umS^^ZS^^^ ^°Wth Ca" ^ Should be Prevented or controlled
              > Use all air conditioning, in areasonable mTneTand "                     ^^ ?"** mthe dwellin& Resident a^"to do the following:
                  use heating systems in moderation and keep the *                                 7°° *"* °*Wst fans in the bathro°m and kitchen
                  premises properly ventilated by periodically opening                          * wu   y,°U Start showerinS °fcooking with open pots,
                  windows to allow.circulation offresh air when the                                  f showering, be sure to keep the shower curtain
                  humidity level is less than 50% outside.                                      ^ 'nl the tub or fully close the shower doors.
             > Keep the dwelling clean- particularly the kitchen the                                After taking ashower or bath, wipe moisture offof
               bathroom(s), the carpets and floors. Regular '                                       ? °.wer waIls' shoWei' doors>the bathtub and the
               vacuuming, mopping and using ahousehold cleaner to                                   bathroom floor, leave the bathroom door open until all
               clean hard surfaces is important to remove the                                       moisture on the mirrors and bathroom walls and tile
               household dirt and debris that harbor mold or food for                              surfaces has dissipated and hang up your towels and
               mold. Immediately throw away moldy food.                                         fc „ mats so ^ey wiU completely dry out.
             > Remove visible moisture accumulation on windows                                      Promptly notify management in writing about any
                  walls, ceilings, floors and other surfaces as soon as '                           SI-E"S °i.water leaks> water infiltration, visible mold or
                  reasonably possible.                                                              air conditioning orheating system problems.
             > Look for leaks in washing machine hoses and                                        Follow community rules, ifany, regarding the
               discharge lines- especially ifthe leak is large enough                           * replacement ofair filters.
                  for water to infiltrate nearby walls         "                                    Management will respond in accordance with state
                                                                                                    law and the Lease Contract to repair or remedy the
      D) SMALL AREAS OF MOT n QN HQi^PQROUS SURFAOPS tw h id • s,tuati0n as necessary.
             S«non-porous         surfaces (such•«Ceramic tile, ^S^S^^S^*^**** (EpA) recommends first
             Ae surface dry, and then within 24-hours apply apre-mixed sirav on Wne'^f.l hTa v 0r PIastlc^ Wlth s°aP or detergent and water. Let
             D,smfectant®Tilex Mildew Remover® o/cL^S                                                                                                     '
             moR    Some cleaners contain bleach, which can discolor SStaSSSS^^Zt^LT™? ^^CWs VV1'11 actaM> ki"
             biocides without first cleaning away the dirt and oils from me surface , Hke n^ fnl ^ !nstructlons on *econtainer. Applying
             surface Always clean and apply abiocide to an area sTtiSarSSISTSiKS?? ^ ^ f'rSt C'eaninS and P«£ig the
             yet visible to the naked eye. Avacuum cleaner with ahigh efflctency particXS fHFPaS^ ^ ^ be adjaCent in 1uantiti« "«t
             mold produce from porous items, such as fibers in sofa^ chairs X^Sdclet H flu fu hS ^ X° help ren?ove "on-visible
             washing and drying will remove mold from clothes                               m      ~pr0Vlded *e flbers m completely dry. Machine
      c)     DO NOT CLEAN OR APPT V RTnrTnr-^ m                 v^.

      d)    SS^^P^^
            TERMTNATTON OF TRNAwrv _We -                                                               "Sheetr°CkWallS "CeiHn^ °r '«*a- of
                                                         • •.- th.y,"f " writing' mdt we Wl11 take appropriate action.
                                      COMMUNITY POLICIES LEASE ADDENDUM
          E££W ""***» ^ y°U Sha11 be Hable»US ** da^ -rained as aresult ofyour failure to comply with the
7' S
   can ensure your^        s
                  safety; yofr securitys   s a sreofwhomto comactiTn caseyou»«•
                                       ££ 5j£35%"tetSSenf~Ta**^T         As y°U Can-aPPreciate«
                                                                                        «*««*
     local law enforcement agency for all ofyour security or safety needs SoNoSf^ fT'f> theref0re y°U sh°"Id Contact the
     are taken solely for the purpose ofsecuring our property. tK^LotSsS n Sr^ ^ meaSUreS m we may take
     increase your personal security or the safety ofyour family or guestl orSdS^K           £ ?*m^^ by US wH1 in "» wa*
     injury, damage or loss to person orproper*, whatsoever XffiTnSfofw^lt^ T d° ""^ resPonsibility for any
     measures or that which is caused by any other person including but no mited to TiSTk r * ^ SeCUrity device'Service or other
     crime. In the event that you may be in need ofpolice protecS ofany£lJsno S f""8 ^ *?^ ^^rape> Vandalism or *"* olher



person, personal belongings andihat ofyou guests 2 we J SSSKST™" *gf ^ maintain inSUrance covera£e f°rW own
    not disturb
    loud music me   rights, comforts
                in apartments        oroon^^o^^^S^o^Jn^^^^
                               or in common                                *"^ °bn°Xi°US'
                                            areas Will no K n j K * T the Apartment community.°fExcessive
                                                                                                 Unlawft" »sha» " 0wners MU*T
  **a^-^^^
    in the Lease Contract and that have provided proper photoTdeftification Ww^l *"k W°^ °Pen the d°°r for you or occuPants »«*>
    Payment for such charges are required before the next rentiI SSL ™^2 f f u^ °f$25'00 for afterhours lock °"t calls.
15. home
    PACKAGE     DELIVERY: Packages are not ^SSSSolS^S^Sl^T'T^^
         or delivered to an alternative address
                                                                                   ^ n0rmaI business "ou*.
                                                   - make ^^Sements to have your package delivered when you are
l6' SS^ay?^ ' y°UrC°mmUnity W0±S ^ hard t0 ™^.^immunity's attractive appearance. We askthatyou assist us
   ill
   a)    A II 1ir!n/4 al the and
                                                                                                                                the Garages

   . P^ »ap^ingspJanSb: regtlired SSice                                     '^ ""^ all°Wed t0 be P*ked °n Premises' Motorcycles may be
    } sss^^trc?^^
              > Vehicles parked in ahandicap-designated space                               v v w,
                    without avalid handicap placard, sticker or                                  vehicles parked prohibiting garbage disposal
                    licwice. i\1oto ^:™!„..-~j                                                   trUCKS access tr> a' riiimno«
                                        COMMUNITY POLICIES LEASE ADDENDUM
               Community Parking         Assigned Parking Space#
                    Sticker #                   ^Applicable
                                                                                                        Vehicle Description
                                        Car/Truck/      Recreational       License       ST       Make/Model
                                            SUV                                                                       Year       Color           Proof of
                                                          Vehicle           Plate
                                                                                                                                                 Liability
                                                                                                                                                Insurance




          all costs associated with utilities from me moveJn date 3 *££ThSen SSSrt ^ " °f'^ m°Ve-in date' You a8ree t0 assu™
          name on your move in date, you will be charged afee ofS PpL Ss
          community Q does Xdoes not participate in awLr r«™ 7
                                                                          nefdtll" ^ T*' Ify°U d° "0t eStablish se™« j« your
                                                                      $25 Per day for every day the service is not in your name Thfo
 19. SATELLITE DISHES: UDLP^ffi'fi0SS2S5Si£rm ?""^I**P™* LeaSe Co™Addendum is requK?

          b)

                i   isss^                                                    "•!• •
                nermittedon SSi £ SKd£ B ^SSSlle^5 ""der ""' '^ rnnttaCt- Wa"n'i™ ""*
      c)

                systems; and (4) may not be connected to conmunit^Sli^E^S^^ T CC°nneCted t0 commtinity telecommunication
                dish or antenna is placed in apermitted outside StmSbe slTsecS Jv l^ST V^ duplex reCePtacle- ^the satellite
                portable, heavy object such as asmall slab ofconcrete-o"S an Mrther2K ,T " ^ (1) SeCurely attachin8 «tto a
      d)
                require reasonable screening
                S.enal Transmit,!            ofthe p.,h
                                     from P^Pr]    satellite ,7^^.^
                                                             dish SI^iXS^taSK                     * not
                                                                      Pa"ts> ec-, so long as it does US' N° ^ reception,
                                                                                                         impair meth°ds are M«**- We may
                premises ^ m» not Jw h*Qlg ^ Q
                                             J]^gJg g ^ ^the FCC order^ou may not damage or alterthe leased
                designated dwelling (on abalcony, patio, etc.), the signals recSZftmfvL;?               TM* dlsh or ^fenna is located outside the
                by the following methods: (1) rurming a"flat" cable under adoorlam oVK? 7™** *the ' 9tprior °fthe desienated dwelling only
                and does not interfere with proper operation ofthe dTroriffiftS^Shv* T"***^ n0t physicaIly aller lhe Pwni
                wall (that will not need to be enlarged to accommodate tneSle)(3) co^eXcThlS " *? Cable, throuSh apre-existing hole in the
                external car antenna for acellular phone can be connected! to inside w,>?n?Kf !       , *f°Ugh awindowPane" similar to how an
                ahole through the window, (4) wireless transmit ottn°STSs^^St^1^
                any other method approved by us                      S
                                                                                                 *** ^ wind°«thout drilling
                                                                         Satelhte dlsh or m^nm to adevice inside the dwelling- or (5)
      e)

      f)        Mamtsaance -You will have the sole responsibility-fiSSilWL*111 "0t be ""reasonably Withheld.
      g)        Damages -You must remove thesatellitefail omen™ 2K5 ,f ^ "ntenw and a11 related equipment
      h)
                toanythedamages   and for the cost ofrepairs ori^S^S taS2S.?a,,tae,,t UP°" m°Ving °Ut*«***"** You must pay for
                          installation ofyoursatellite dish, m^SSSS^^0^^"""^ £° reSt0re the leased Pr™ to its condition prior
                P~-=o^^
                must be $100,000 which is m^J reasonably deteSbS u^tlt Ki Sate"lte dish 0r antenna'The insu™ce coverage
      0
                indemnify us against any ofthe above claims by oSS™ y                  C°mpllSh *at pUrp0Se- You aSree to ho'd us harmless and
               ifSc^^
               to drill or otherwise alter the leased premises WedeemtheaddSJ
                                                                                              is increased byan additional sum ofMIM0 in orderto
                                                                                           *? ofmove-°ut- ™s security depositdoss^ot imply aright
               Refund ofthe security deposit will b'e subjectt*£Sm^^KSSSS?^ **f^ ^                                           dep°Sit f°r a" ^
     J)
               refundable before all residents surrender me premises.Tvedf^e satemte dish or^t! ft ThC additi°nal SeCurity dePosit« n°t
               > Voup^usanyaddifionaTicur^d^^
20
     APARTM^TeTSsFSnolSa^
     a)possibly to anotheron allComCapp
            Be current                   community.
                                  monies owed        ^o^^l^^^S^^rT^^
                                              to the community lor pansier, you must meet the following criteria:"apaitmCnt COmmU"^ 0r
     b) Have paid rent late no more than one time during the current lease term
     d oaIrffltt,ed n° retUrned check* d"ring the current lease te™             "
     All eligible residents must meet and agree to SowCcriteria                        "^^^ *g°°d COndition without da"^Se.
     " transfers
     g)
       V^^^-SmS^nSSS
                 at the end ofaLease.Contract ofSMQJ0 at the time ofsubmitting the notice to vacate. This docs not apply to
     h)
     i)
               You must pay the required security deposit for the new apartment home
     J)        ^ra*^^
               deducted
               five     from thedayssecurity
                    5) business              deposit.or rent
                                       oftransfer        ECSSt™             7ZT"'Tf°"
                                                             payments S S^Snl? security deposit,^the«*»   any aPPlicable
                                                                                                     customer must pay thecba^s
                                                                                                                            chargesto bewithin
               causing rent to be late and the accrual of\1 tJ2„l l°J:^^MmentmU first be aPP^d to move-out charees. suWrmLh,
                                               COMMUNITY POLICIES LEASE ADDENDUM
       a)
                        SSEde^o^
                        following the expiration ofthe 60-day notice                   y *** Terminat'°n will be effective on the last day ofthe month
       b)
       c)               yH ^LtlTJ!5^^-^ ^**•}** C°ntraCt*««* *« teI^nation date.
       d)
                        2ry^SSr8510115 Pr°Vlded t0 y°U dUdng ** m°St ™ Le- contract. These sums must be paid no laterthan
       e)
                        The sums due herein may not be deducted from the security deposit
22.
       MOVE-OUT INSTRUCTIONS AND CLEANINGTciSe LB? S1° ^^^f "^ above-
       forwarding address noted on the Resident's NdticeofInStTo Vaci su^tT^ ft™*.™ d'Sp°Siti°n wflJ be retumed by mai' to the
       Deposit refunds cannot be picked up at the office The fon^S' J my deduct10^ as required per the state statutes. Please note-
       a) Complete the full term ofthe lease                                   "^ re4uirements m^.be fulfilled in order to receive afull deposit refund
       b)
       "'0 SSlSc^
       d)
           ™»*                          COMMUNITY POLICIES LEASE ADDENDUM
^ CotmTnitySS L^SntTledge******"^ ****haVe read -d ^ee to all provisions ofthis
Resident Signature(s)
                                                       Date




Owner's Representative
                                                      Date
                                                                 Animal Addendum
TEXAS APARTMENT ASSOCIATION
                                                                                                                        Date of Lease:.   January 9, 2015
                                                                                                                                          (whenthe LeaseIsfilled out)


                   PleaseW^'Cot|^^                                                            a-'rlsk tQ hri$fdmh md ,,t ,f                           .,

     1. Dwelling Unit
                                                                                               Color:
        Unit#                            1027
                                                                                               Weight:
        at_      4200 Cypress Creek Pl^yy                      . (street address)              Age:
        in_                      Houston                                    . (city),          Cityof license:.
       Texas                      7706B                               . (zip code).            License #:
     2. Lease Contract.                                                                        Date of last rabies shot:
       Lease Contract date:            January 9.        2015                                  Housebroken?                =
       Owner's name: ComCapp Timberstnne T.tiC                                                 Animal owner's name:.

                                                                                              Animal's name:
                                                                                              Type:
       Residents (listallresidents): Reaina soph,,s
                                                                                              Breed:
                                                                                              Color:
                                                                                              Weight:
                                                                                              Age: _
                                                                                              Cityof license:
                                                                                              License*:
 3.     Conditional Authorization for Animal. You may keep the animal                         Dateof last rabies shot:.
        or animals described below in the dwelling until the Lease Con
        tract expires. We may terminate this authorization sooner if your                     Housebroken?
        right ofoccupancy is lawfully terminated or if in ourjudgment you,                    Animal owner's name:
        your animal, your guest, or any occupant violates any ofthe rules in
        this addendum.
                                                                                        11. Special Provisions. The following special provisions control over
       Animal Deposit. You must pay a one-time animal deposit of                            anyconflicting provisions ofthisaddendum:
       $ dJlQ         when you sign this addendum. This deposit adds                         Pet must be nn leashat all times
       to your total security deposit under the Lease Contract, and we                      ..Pu.fcS3.da of the apartment. Properly
       consider that total balance ageneral security deposit for all pur                    -dispose Of Pet waste when iT,gJriP/
       poses. Refund ofthe total security deposit is subject tothe terms
       and conditions in the Lease Contract, and this animal-deposit por                     outside of apartment. Pet must not be
       tion ofthe total deposit is not separately refundable even if the                     left on/in patio/balcony/garage
       animal is removed.
                                                                                             unsupervised at any time                        vi0iafio„B
5.     Assistance or Service Animals. When allowed by applicable                             are $50 per inr-iHent
       laws, we may require written verification ofor make other inquiries
       regarding the disability-related need for an assistance orservice
       animal for aperson with adisability. We will not charge an animal                12. Emergency. In an emergency involving an accident or injury to
       deposit, additional rent, or other fee for any authorized assistance                your animal, we have the right—but not the duty—to take the ani
       orservice animal. Except as provided by applicable law, all other                    mal to the following veterinarian for treatment, atyour expense.
       provisions ofthis addendum apply toassistance orservice animals.
                                                                                            Doctor: .
6. Search and Rescue Dogs. We may ask thehandler ofasearch and
   rescue dog for proof he orsheis a person With a certification is                        Address:
       sued by anationally recognized search and rescue agency before                      City/State/Zip:
       we authorize asearch and rescue dog. If we authorize a search and
       rescue dog, we will not charge an animal deposit, additional rent                   Phone: (               .).
       or other fee for any such dog. Except as provided by applicable law,
       all other provisions ofthis addendum apply tosearch and rescue                   13.Animal Rules. You are responsible for the animal's actions at all
       dogs.                                                                               times.You agree to follow these rules:
7. Additional Monthly Rent. Your total monthly rent (as stated in                           13.1 Shotsand Licenses. The animal at all times must have cur
   theLease Contract) Will beincreased by $     15. op                                            rent rabies shots and licenses required by law. You must
                                                                                                  show usevidence oftheshots and licenses ifweask.
8.     Additional Fee. You must also pay a one-time nonrefundable                           13^2 Disturbances. The animal must not disturb the neighbors
       fee of $—4QQ.0Q          tokeep the animal in the dwelling unit.                           orother residents, regardless ofwhether theanimal is inside
       The fee is due when you sign this addendum.                                                or outside the dwelling.
9.     Liability Not Limited. The additional monthly rent and additional                    13.3 Housebreaking, Cages, Offspring. Dogs, cats, assistance
      security deposit under this Animal Addendum do not limit resi                              or service animals, and search and rescue dogs must be
      dents' liability for property damage, cleaning, deodorization, de-                         housebroken. All other animals must be caged atall times
      fleaing, replacements, orpersonal injuries.                                                No animal offspring areallowed.
10. Description of Animal. You maw l»en nnh, th a       a n i m a l s\c •
                                                                                            13.4 Indoor Waste Areas. Inside, the animal may urinate or def-
        13.7 Off-Limit Areas. You mustnot let an animal—other than                  17.2 Removal Process. To remove an animal, we must follow the
              an assistance or service animal—into swimming-pool ar                      procedures in paragraphs 27 and 28 ofthe Lease Contract,
              eas, laundry rooms, offices, clubrooms, other recreational                   and we may turn the animal overto ahumane society or local
              facilities, or other dwelling units besides your oWh, except                 authority. We'll return the animal toyou upon request if We
              thatsearch and rescue dogs shall be allowed to use areas                     haven't already turned it over to a humane society or local
              oftheproperty accessible tothegeneral public, such as the                    authority. We don't have alien on the animal for any purpose,
              leasing office. Certain service animals in training shall also               but you must pay for reasonable care and kenneling charges
              be allowed to use those areas when accompanied by an ap                      for the animal. Ifyou don't pick up the animal within five days
              proved trainer.
                                                                                           after weremove it, itwill beconsidered abandoned.
        13.8 Food &Water. Your animal must be fed and given water in
              side thedwelling unit. You may notleave animal food orwa           18. Liability for Damage, Injuries, Cleaning. Except for reasonable
              teroutside thedwelling unit at anytime, except in fenced               wear and teau-esulting from an assistance or service animal, you
              yards (ifany) foryourexclusive use.                                    and all co-residents are jointly and severally liable for the entire
        13.9 Leash. You must keep the animal on a leash and under                    amount of any damage the causes, including cleaning, defleaing,
             your supervision when outside the dwelling orin any pri                 or deodorizing. This provision applies to all parts of the dwelling
             vate fenced area. We or ourrepresentative may pick up un                unit including carpets, doors, walls, drapes, wallpaper, windows,
             leashed animals, report them to the proper authorities, or              screens, furniture, and appliances, as well as landscaping and other
             do both. We'll charge you a reasonable fee for picking up               outside improvements. If an item cannot be satisfactorily cleaned
             and keeping unleashed animals.                                          or repaired, you must pay for us to replace it. Paymentfor damage,
                                                                                     repairs, cleaning, replacements, and the like are due immediately
      13.10 Animal Waste. Unless we have designated aparticular area                 upon demand. As the owner, you're strictly liable for the entire
             in your dwelling unit oronthegrounds for animal defeca                 amount of any injury that your animal causes to another person or
             tion and urination, you are prohibited from letting an ani             to anyone's property. You indemnify us for all costs oflitigation and
             mal defecate or urinate anywhere on our property and you               attorney's fees resulting from any such injury or damage.
             must take the animal off our property for that purpose. If
             we allow animal, defecation inside theunit, you must ensure         19. Move-Out. Except for reasonable wear and tear resulting from an
             that it's done in alitter box with akitty-litter-type mix. Ifthe        assistance or service animal, when you move out, you'll pay for de
             animal defecates anywhere on our property (including in a              fleaing, deodorizing, and shampooing toprotect future residents
             fenced yard for your exclusive use), you must immediately              from possible health hazards, regardless of how long the animal
             remove thewaste and repair any damage. In addition tothe               was there. We-^not you—will arrange for these services.
             terms ofthis addendum, you must comply with all local or
             dinances regarding animal defecation.                              20. Multiple Residents. Each resident whosigned the Lease Contract
                                                                                    must also sign this addendum. You, your guests, and any occu
 14. Additional Rules. We may make reasonable changes to the ani                    pants must follow all animal rules. Each resident is Jointly and sev
     mal rules from time to time if we distribute aWritten copy of any              erally liable for damages and all other obligations set forth in this
     changes toevery resident who is allowed tohave animals.                        addendum, even iftheresident does not own theanimal.
 15. Violation ofRules. Ifyou, your guest, or any occupant violates any         21. Dog Park. We may provide an area to be used as adog park. While
     rule or provision of this addendum (in our judgment) and We give               using the park, you will be required to supervise your dog, but may
     you written notice ofthe violation, you must remove the animal                 remove the leash. Leashes must be used while traveling to and
     immediately and permanently from thepremises. We also have all                 from the park. The park is not supervised or monitored in any way,
     other rights and remedies set forth in paragraph 27 of the Lease               and you use the park at your own risk. We are not liable for any
     Contract, including eviction and recovering damages and attor                  injury, damage or loss which is caused as aresult of any problem
     ney'sfees from you.                                                            defect or malfunction ofthe park. We are also not liable for injury,
                                                                                    damage or loss to any person, animal or property caused by any
 16. Complaints About Animal. If we receive a reasonable complaint                  other person or animal, including, but not limited to, dog bite, tres
     from a neighbor or other resident or if we, in our sole discretion,            pass, assault orany other crime. Furthermore; we are not liable for
     determine that the animal has disturbed neighbors or other resi                any disruption in the park's operation or performance. You hereby
     dents, we will give you written notice and you must immediately                release us and our agents, contractors, employees and representa
     and permanently remove the animal from the premises.                           tives from any liability connected With the park. You agree to be
17. Our Removal ofan Animal. In some circumstances, we may enter                    responsible for any property damage caused by you, your guests
    the dwelling unit and remove the animal within one day after leav               or other occupants to the park. You understand that participating
     ing a written notice in aconspicuous place.
                                                                                    in any activity at the park carries arisk of injury, and you are willing
                                                                                    to assume this risk. We make no representations or warranties of
                                                                                    anykind regarding the park.
    17.1 Causes for Removal. We can remove an animal under this
         paragraph if, inoursole judgment, you have:                            2.2. General. You acknowledge that no otheroral or written agreement
          (A) abandonedthe animal;                                                 exists regarding animals. Except for any special provisions noted In
          (B) left the animal in the dwelling unit for an extended pe              paragraph 11 above, our representative has no authority to modify
               riod oftime without food orwater;                                   this addendum or the animal rules except in writing as described
          (C) failed to carefora sick animal;                                       under paragraph 14. This Animal Addendum and the animal rules
          (D) violated our animal rules; OR                                        areconsidered partofthe Lease Contract described above.
          (E) lettheanimal defecate orurinate where it's notallowed.

                                       You are legally bound bythis document. Please read it carefully.
                Resident or Residents (allsign below)
                                                                                          Owner or Owner's Representative (sign below)
(Name of Resident)                                             Date signed
                                                                                                                                                Datesigned
(Name of Resident)                                             Datesigned

(Name of Resident)                                             Datesigned

(Name of Resident)                                            Datesigned

(Name of Resident)                                            Datesigned
                                                Moid Information and Prevention Addendum
TEXASAPARTMENT ASSOCIATION
                                                                                                                Date of Lease;      January 9, 2015
                                                                                                                                    (when the Lease Isfilled out)




                    _ir.Dortor:T.!:torntot,cn toryou, and ressoxsoitote for actrycu ana us.                                          -*—.
  1. Addendum. This is an addendum to the Lease Contract executed by              4. Avoiding Moisture Buildup. To avoid mold growth, it's important to
      you, the resident or residents, on the dwelling you have agreed to rent.       prevent excess rpoisture buildup in your dwelling. Failing topromptly
      That dwelling Is: Unit #                     1027                              attend to leaks and moisture accumulations on dwelling surfaces can
                                                                                     encourage mold growth, especially in places where they might get in
      at ComCapp Tiinher^fone LLC                                                    side walls or ceilings. Prolonged moisture can come from awide variety
                                                                                     of sources, such as:

                                 (name ofapartments)                                   • rainwater leaking from roofs, windows, doors, and outside Walls,
                                                                                           as well as flood waters rising above floor level;
     orother dwelling located at __^.
                                                                                       • overflows from showers, bathtubs, toilets, sinks, washing ma
                                                                                         chines, dehumidifiers, refrigerator or air-conditioner drip pans, or
                                                                                           clogged air-conditioner condensation lines;

                         (street address ofhouse, duplex, etc)                         ' LealfS from plumbin9 lines or fixtures, and leaks into walls from
                                                                                           bad or missing grouting or caulking around showers, bathtubs, or
                                                                                           sinks;
     City/State/Zip Where dwelling is located:         •
                                                                                       • washing-machine hose leaks, plant-watering overflows, pet
                                                                                           urine, cooking spills, beverage spills, and steam from excessive
                                                                                           open-pot cooking;
  2,About Moid. Mold is found everywhere in our environment, both
     indoors and outdoors and in both new and old structures. Molds are                • leaks from clothes^dryer discharge vents (which can put alot of
     nothing new—they are natural microscopic organisms that reproduce                     moisture into the air); and
     by spores. They have always been with us. In the environment, molds               • insufficient drying of carpets, carpet pads, shower walls, and
     break down organic matter and use the end product for food. Without                   bathroom floors.
     molds we would all be struggling with large amounts of dead organic
     matter. Mold spores (like plant pollen) spread through the air arid are      5. Cleaning Mold; If small areas of mold have already accumulated on
     commonly transported by shoes, clothing, and other materials. Mold              nonporous surfaces (such as ceramic tile, formica, vinyl flooring, metal
     can grow inside a dwelling when excess moisture is present. There is            wood, or plastic), the Environmental Protection Agency recommends
     conflicting scientific evidence about how much mold must accumulate             that you first clean the areas with soap (or detergent) and water and let
     before It-creates adverse health effects on people and animals. Even so,        the surface dry thoroughly. (Applying biocides without first cleaning
     we must take appropriate precautions to prevent its buildup. "                  away the dirt and oils from the surface is like painting over old paint
                                                                                     without first cleaning and preparing thesurface.) When the surface
 3. Preventing Mold Begins with You. To minimize the potential for                  is dry-and within 24 hours of cleaning-apply apremixed spray-on
     mold growth in your dwelling, you must:                                        household biocide such as Lysol Disinfectant', Original Pine-Sol"
                                                                                    Cleaner,Tilex Mold &Mildew Remover- or Clorox' Clean-up*Cleaner
       • Keep your dwelling dean—particularly the kitchen, the bath                 + Bleach. (Note two things: First, only a few of the common house
         rooms, carpets, and floors. Regular vacuuming and mopping of               hold cleaners can actually kill mold. Second, Tilex and Clorox contain
          floors, plus cleaning hard surfaces using ahousehold cleaner, are         bleach, which can discolor orstain surfaces, so follow the instructions
          all important to remove the household dirt and debris that har            on the container.) Always clean and apply a biocide toan area five or
          bor mold or food for mold. Throw away moldy food immediately.             six times larger than any mold you see—mold can be present but not
       • Remove visible moisture accumulations on windows, walls, ceil              yet visible to the naked eye. Avacuum cleaner with a high-efficiency
         ings, floors, and other surfaces as soon as reasonably possible            particulate air (HEPA) filter can be used to help remove nohVisible mold
         Look for leaks in washing-machine hoses and discharge lines—               products from porous items such as fibers in sofas, chairs, drapes, and
          especially ifthe leak is large enough for water to seep into nearby       carpets—provided the fibers are completely dry. Machine washing or
          walls. Ifyour dwelling has them, turn on exhaust fans in the bath         dry-cleaning will remove moldfrom clothes.
          room before showering and in the kitchen before cooking with
          open pots. Also when showering, keep theshower curtain inside          6. Warning for Porous Surfaces and Large Surfaces. Do not clean or
          thetub (or fully close the shower doors). Experts also recommend          apply biocides to visible mold on porous surfaces such as sheetrock
          that after ashower or bath you (1) wipe moisture offshowerwalls,          walls or ceilings or to large areas ofvisible mold on nonporous surfaces
          shower doors, the bathtub, and the bathroom floor; (2) leave the          Instead, notify us in writing and we Will take appropriate action tocom
          bathroom door open until all moisture on themirrors and bath              ply with Section 92.051 et seq. of the Texas Property Code, subject to
        room walls and tile surfaces has dissipated; and (3) hang up your           the special exceptions for natural disasters.
        towels and bath mats so they will completely dry out.
      • Promptly notify us in writing about any air-conditioning or heat         7. Compliance. Complying with this addendum will help prevent mold
          ing-system problems you discover. Follow any ofour rules about            growth in your dwelling, and both you and we will be able to respond
          replacing air filters. It's also good-practice toopen windows and         correctly if problems develop that could lead to mold growth. Ifyou
          doors periodically on days when the outdoor weather is dry (i.e.,         have questions about this addendum, please contact us atthe man
          humidity is below 50%) to help humid areas ofyour dwelling dry'           agement office oratthe phone number shown in your Lease Contract.
                                                                                        Ifyou fail tocomply with this addendum, you can
      • Promptly notify us in writing ofany signs ofwater leaks, water                  be held responsible for property damage to the
        infiltration, ormold. We will respond in accordance with state law              dwelling and any health problems that may re
        and the Lease Contract torepair orremedy thesituation as neces                  sult.We can't fix problems in your dwelling unless
         sary.
                                                                                        we know about them.
                  Resident orResidents (all sign below)                                     Owner or Owner's Representative (sign below)
(Name ofResident)                                                Datesigned
                                                                                                                                                     Datesigned
(Nameof Resident)                                                Datesigned

f\T.«. _fD..:J.
                                                                    LEASE ADDENDUM FOR
                                                      ALLOCATING WATER/WASTEWATER COSTS
  1. Addendum. This is an addendum to the TAA Lease Contract for
     APl- No-   1027         in the ComCapp Tinkers ton*                            5. Common area deduction. We will calculate your allocated
           LLC                                                                          share of the rhastermctered water/Wastewater bill according to
                                                                                        PUC rules. Before calculating your portion of the bill, we will
                                                                                        deduct for irrigation of landscaping and all other common area
                                                                   .Apartments          uses, as required by PUC rules. We will also deduct for any
           m
                           Houston             _^, Texas.
                                                                                        utility company base charges and customer service charges so
           Reason for allocation. When water and wastewater bills are                   that you won't be paying any part of such charges for vacant
           paid 100 percent by the property owner, residents have no                    units. No administrative or other fees will be added to the total
           incentive to conserve water. This results in awaste ofour state's            mastermeter water/wastewater bill(s) to be allocated unless
           natural resources and adds to the overhead of the property-and               expressly allowed by PUC rules. No other amounts will be
           that usually means higher rents. Allocation of water bills saves             included in the bill except your unpaid balances and any late fees
           money for residents because it encourages them to conserve                   you incur. If we fail to pay our mastermeter bill to the utility
           water and wastewater. We as owners also have incentive to                    company on time and incur penalties or interest, no portion of
           conserve because we are required by law to pay aportion of the               such amounts will be included in your bill.
          total water bill(s) for the entire apartment community.
                                                                                    6. Change of allocation formula. The above allocation formula
 3.
          Your payment due date. Payment of your allocated                             for determining your share of the mastcrmetered water/
          water/wastewater bill is due 16 days after the date it is                    wastewater bill cannot be changed except as follows: (1) the new
          postmarked or hand delivered to your apartment. You agree to                 formula is one approved by th PUC; (2) you receive notice of the
          mail or deliver payment to the place indicated on your bill so that          new formula at least 35 days before it takes effect; and (3) you
          payment is received no later than the due date. You will pay a               agree to the change in a signed lease renewal or signed mutual
          late charge of 5percent of your water/wastewater bill ifwe don't             agreement.
          receive timely payment. If you are late in paying the water bill
          we may not cut off your water; but we may immediately exercise           7. Previous average. As required under PUC rules, you are
          all other lawful remedies, including eviction-just like late                 notified that the average monthly bill for all dwelling units in the
          payment of rent.                                                             previous calendar year was $34.50 per unit, varying from
                                                                                       J-35i00_to$_75_i00_for the lowest to highest month's
 4.
       Allocation procedures. Your monthly rent under the TAA                          bills for any unit in the apartment community for this period, if
       Lease Contract does not include a charge for water and                          such information is available. The above amounts do not reflect
       wastewater. Instead, you will be receiving aseparate bill from us               future changes in utility company water rates, weather variations
       each month for such utilities. We may include this item as a                    total water consumption, residents' water consumption habits, etc.'
       separate and distinct charge as part^of a multi-item bill. We will
       allocate the monthly mastermeter water/wastewater bill(s) for the           8. Right to examine records. During regular weekday office
       apartment community, based on an allocation method approved                     hours, you may examine: (1) our water/wastewater bills from the
       by the Public Utility Commission of Texas (PUC) and described                   utility company; (2) our calculations of your monthly allocations;
       below.                                                                          and (3) any other information available to you under PUC rules'
                                                                                      Please give us reasonable advance notice to gather data. Any
      The allocation method that we will use in calculating your bill is              disputes relating to the computation of your bill will be between
      noted below and described in the following subdivision of                       you and us.
      Section 24.124 of the PUC rules (check only one):
                                                                                  9. PUC. Water allocation billing is regulated by the PUC. Acopy
      •        subdivision (i) actualoccupancy;                                       of the rules is attached. This addendum complies with those
      •        subdivision (ii) ratio occupancy (PUC average                          rules.

                                 for number ofoccupants inunit);
               subdivision (iii) average occupancy (PUC avg.                      10. Conservation efforts. We agree to use our best efforts to repair
                                 for no. ofbedrooms inunit);                          any water leaks inside or outside your apartment no later than 7
      SI       subdivision (iv) combination ofoccupancy and                           days after learning of them. You agree to use your best efforts to
                                                                                      conserve water and notify us of leaks.
                                 square feetof theapartment; or
               subdivision (v) submetered hot/cold water, ratio to total.
      The normal date on which the utility company sends its monthly
      bill to us for the water/wastewater mastermeter is about the
                     day of the month. Within 10 days thereafter, we
      will try to allocate that mastermeter bill among our residents by
      allocated billings.

                              Resident or Residents
                           (All residents must sign here)                                           Owner or Owner's Representative
                                                                                                                (Signs here)


Regina Sophus



                                                                                                         Date of Lease Contract
                                                                                                         January 9.         2015
                                                                                 Attached: Copy ofPUC water billing rules
  Water allocation and submetering is regulated by the Texas Public Utility Commission (PUC). In accordance
  with PUC rules, acopy oftheapplicable rules are provided to you below:
  SUBCHAPTER H: WATER UTILITY SUBMETERING AND ALLOCATION
                                                                                                construction began afterJanuary 1,2003, shall provide for themeasurement of
  §24.121. General Rules and Definitions.                                                       the quantity ofwater, ifany,consumed bythe occupants ofeach unitthrough
                                                                                                the Installation of:
  (a) Purposeandscope.Theprovislonsofthissubchapterareintendedtpestablish                       (1) submeters, owned by the property owner or manager,for each dwelling
      a comprehensive regulatory system to assure that the practices involving                         unit or rental unit or
      submetered and allocated billing ofdwelling units and multiple usefacilities for
      waterand sewer"utilityservicearejustand reasonable and Includeappropriate                 (2) individual meters, owned by the retail public utility, for each dwelling
                                                                                                       unit or rental unit.
       safeguards for tenants.
  (b) Application. The provisions of this subchapter apply to apartment houses,           (c) Plumbing system requirement. An owner of an apartment house on which
       condominiums, multiple use facilities, and manufactured home rental
                                                                                              construction began after January 1, 2003, and that provides government
       communities billing for water and wastewater utility service onasubmetered
                                                                                                assisted orsubsidized rental housing tolow orvery low income residents shall
       or allocated basis,                                                                      Install aplumbing system in the apartment house that is compatible with the
  (c) Definitions. The following words and terms, when used In this subchapter,                 installation ofsubmetersfor the measurementofthe quantity ofwater, ifany,
                                                                                               consumed by the occupants of each unit.
      have the following meanings, unless the context clearly Indicates otherwise.'       (d) Installation of Individual meters. On the request by the property owner or
       (1) Allocated utilityservice-Water or wastewater utilityservicethat is master
             metered to an owner byaretail public utilityand allocated to tenants by           manager, a retail public utility shall install individual meters owned by the
             the owner.                                                                        utility in an apartmenthouse, manufactured home rental community, multiple
       (2) Apartment house - Abuilding or buildings containing five or more                    use facility, or condominium on which construction began after January 1,
            dwelling units thatare occupied primarilyfor nontranslentuse, including            2003, unless the retail public utility determines that installation of meters is
            aresidential condominium whether rented orowner occupied, and if a                 not feasible. Iftheretail public utility determines that installation ofmeters Is
            dwelling unit Is rented, having rental paid atintervals ofone month or             not feasible, the property owner or manager shall install aplumbing system
            longer.                                                                            that Is compatible With the Installation ofsubmeters orIndividual meters. A
                                                                                               retail public utility may charge reasonable costs toInstall individual meters.
       (3) Customer service charge -Acustomer service charge is arate that is not
           dependent on theamount ofwater used through themaster meter.                  (e) Records.The ownershall make the following records available for inspection
       (4) Dwelling unit - One or more rooms In an apartment house or                    . bythe tenant orthe commission orcommission staffatthe on-site manager's
           condominium, suitable for occupancy as a residence, and containing                office during normal business hours in accordancewith subsection (g) ofthis
           kitchen and bathroom facilities; a unit in a multiple use facility; or a          section. The owner may require that the request by the tenant be in writing
                                                                                               and Include:
           manufactured home in amanufactured home rental community.
       (5) Dwelling unit base charge -Aflat rate or fee charged by aretail public              (1) acurrent and complete copy ofTWC, Chapter 13, Subchapter M;
                                                                                               (2) acurrent and complete copy ofthis subchapter;
           utility for each dwelling unit recorded by the retail public utility.
       (6) Master meter -Ameter used to measure, for billing purposes, all water               (3) acurrent copy ofthe retail public utility's ratestructure applicabletothe
                                                                                                      owner's bill;
           usage of an apartment house, condominium, multiple use facility,                    (4) Information or tips on how tenants can reduce water usage;
            ormanufactured home rental community, including common areas,
            common facilities, and dwelling units.
                                                                                               (5) thebills from theretail public utility totheowner;
                                                                                               (6)    forallocated billing:
      (7) Manufactured home rental community -Aproperty on which spaces
            are rented for theoccupancy ofmanufactured homes for nontranslent
                                                                                                      (A) the formula, occupancy factors, If any, and percentages used to
                                                                                                           calculate tenant bills;
            residential use and for which rental Is paid atIntervals ofone month or
            longer.                                                                                   (B) the total number of occupants or equivalent occupants if an
      (8) Multiple use facility -Acommercial or industrial park, office complex,                          equivalencyfactor is used under §24.124(e)(2) ofthis title (relating
                                                                                                           to Charges and Calculations); and
          or marina with five or more units that are occupied primarily for
          nontranslent use and are rented atIntervals ofone month or longer.                          (C) the square footage ofthe tenant's dwelling unitor rental spaceand
      (9) Occupant - Atenant or other person authorized under a written                                    thetotal square footage oftheapartment house, manufactured
            agreement to occupy a dwelling.
                                                                                                           home rental community, or multiple use facility used for billing if
                                                                                                           dwelling unit size orrental space isused;
      (10) Owner -The legal titleholder ofanapartment house, a manufactured                   (7)    for submetered billing:
           home rental community, or a multiple use facility; a condominium
           association; orany Individual,firm, orcorporation that purports tobethe
                                                                                                     (A) the calculation ofthe average cost per gallon, liter, or cubic foot
           landlord oftenants in anapartment house, manufactured home rental                         (B) iftheunit ofmeasure ofthe submeters orpoint-of-use submeters
           community, or multipleuse facility.:
                                                                                                         differs from theunit ofmeasure ofthemaster meter, a chart for
      (11) Polnt-of-use submeter - Adevice located in a plumbing system to                               converting the tenant's submeter measurement tothat used by
                                                                                                         the retail public utility;
           measure the amount ofwater used ata specific point ofuse, fixture, or                     (C) all submeter readings; and
           appliance, including a sink, toilet, bathtub, orclothes washer.
                                                                                                     (D) allsubmetertest results;
      (12) Submetered utility service -Water utility service that is master metered           (8) thetotal amount billed toall tenants each month;
           for the owner by the retail public utility and individually metered by             (9) total revenues collected from the tenants each month to pay for water
           theowner at each dwelling unit; wastewater utility service based on                       and wastewater service;and
           submetered water utility service; water utility service measured by                (10) any other information necessary for atenant to calculate and verify a
           polntrpf-use submeters when all of the water used in adwelling unit is                    water and wastewater bill.
           measured andtotaled; orwastewater utility service based ontotal water
           use as measured by point-of-use submeters.
                                                                                         (f) Records retention. Each ofthe records required under subsection (e) of this
      (13) Tenant -Aperson who owns or is entitled tooccupy adwelling unit or
                                                                                             section shall be maintained forthe currentyearand the previous calendaryear,
                                                                                              except thatall submeter testresults shall bemaintained until thesubmeter is
           multiplel use facility unit tothe exclusion of others and, if rent is paid,        permanently removed from service.
           who isobligated to pay for theoccupancy under a written ororal rental         (g) Availability of records
           agreement.

     (14) Utility service - For purposes ofthis subchapter, utility service includes          (1) Iftherec6rdsrequiredundersubsectlon(e)ofthlssectlonaremaintalned
                                                                                                  attheonrslte manager's office, theowner shall maketherecords available
           only drinking water and wastewater.
                                                                                                     for inspection atthe on-site manager's office within three days after
                                                                                                     receivinga written request.
§24.122. Owner Registration and Records.
                                                                                              (2) If the records required under subsection (e) ofthis section are not
(a) Registration. An owner who intends tobill tenants for submetered orallocated
                                                                                                  routinely maintained at the on-site manager's office, the owner shall
    utilityservice orwho changes the method used tobill tenants for utilityservice                   provide copies of the records to the on-site manager within 1S days
    shall register with the commission In aform prescribed by the commission.
                                                                                                     ofreceiving a written request from a tenant orthe commission or
(b) Water quantity measurement Except as provided by subsections (c) and (d)                         commission staff:
              within 30days oftheowner receiving awritten request from thetenant.                  tothe owner multiplied by the tenants monthly water consumption;
         (4) Copies ofthe records may be provided by mail If postmarked bymidnight            (2) wastewater utility service: the retail public utility's total monthly
              ofthe lastdayspecified In paragraph (1), (2), or(3) ofthissubsection.
                                                                                                   charges for wastewater service (less dwelling unit base charges or
                                                                                                   customer service charges, ifapplicable), divided by thetotal monthly
 §24.123. Rental Agreement.
                                                                                                   water consumption measured by theretail public utility, multiplied by
 (a)    Rental agreement content. The rental agreement between the owner and                       the tenant's monthly consumption orthe volumetric wastewater rate
        tenant shall clearly state inwriting:
                                                                                                   charged bythe retail public utility tothe owner multiplied bythe tenant's
        (1) thetenantwlll be billed bytheownerforsubmeteredbrallocated utility                     monthljfwater consumption;
              services, whicheverisapplicable;
                                                                                              (3) service chargefor manufactured home rental community orthe owneror
        (2) which Utility services will be included in the bill Issued by the owner;              managerofapartment house: amanufactured home rental community
         (3) any disputes relating to the computation of the tenant's bill or the
                                                                                                   orapartment house may charge a service charge inan amountnotto
             accuracy ofanysubmetering device will bebetween thetenant andthe
              owner;
                                                                                                   exceed 9% ofthetenanfs charge for submetered water and wastewater
                                                                                                   service, except when;
        (4) theaverage monthly bill for all dwelling units in theprevious calendar                 (A) the resident resides in a unitof an apartment house that has
            year andthe highest andlowest month's bills for that period;
                                                                                                       received an allocation of low income housing taxcredits under
        (5) If notsubmetered, a clear description oftheformula used to allocate
              utility services;
                                                                                                         Texas GovernmentCode, Chapter 2306, Subchapter DD; or •
                                                                                                   (B) theapartment resident receives tenant-based voucher assistance
        (6) Information regarding billing such as meter reading dates, billing dates,                  under United States Housing Act of 1937 Section 8, (42 United
              and due dates;
                                                                                                         States Code,§ 1437f); and
        (7) theperiod oftime by which owner will repair leaks In thetenant's unit            (4) final bill on move-out for submetered service: ifa tenant moves out
            andin common areas, ifcommon areas arenotsubmetered;
                                                                                                   during a billing period, theowner may calculate afinal bill for thetenant
        (8) the tenant has the right to receive Information from the owner to verify               before the owner receives the bill for that period from the retail public
             the utilitybill; and
                                                                                                   utility. If the owner is billing using theaverage water orwastewater
        (9) for manufactured home rental communities and apartment houses, the                     cost per gallon, liter, orcubic foot asdescribed in paragraph (1) ofthis
             service charge percentage permitted under §24,1 24(d)(3) (related to
             Charges andCalculations) ofthistitle thatwill be billed to tenants.
                                                                                                   subsection, the owner may calculate the tenant's bill by calculating the
(b) Requirement to provide rules. At the time a rental agreement Is discussed,                     tenant's average volumetric ratefor the lastthree months and multiplying
                                                                                                   that average volumetric rate bythe tenant's consumption fbrthe billing
    the owner shall provide a copy ofthis subchapter or a copy ofthe rules to                      period.
       the tenant toinform the tenant ofhis rights and the owner's responsibilities     (e) Calculations for allocated utility service.
        under this subchapter.
                                                                                              (1) Before an owner may allocate the retail public utility's master meter bill
(c) Tenant agreement to billing method changes. An owner shall not change                         for water and sewer service tothetenants, theowner shall first deduct
    the method by which atenant Is billed unless the tenant has agreed to the
    changebysigning aleaseorotherwrlttenagreementThe ownershall provide                            (A) dweillhgunitbasechargesorcustomerservicecharge,ifappllcable;
                                                                                                        and
        notice ofthe proposed change atleast 35 days prlorto implementing the new                  (B) common area usage such as Installed landscapeIrrigation systems,
       method.
                                                                                                        pools and laundry rooms, ifany, asfollows:
(d) Change from submetered to allocated billing.An ownershall not changefrom                            (i)     ifall common areas are separately metered orsubmetered,
    submetered billing to allocated billing, exceptafter receiving written approval                             deduct theactual common area usage;
       from thecommission after a demonstration ofgood cause and if therental
                                                                                                        (I!)    If common areas thatare served through themaster meter
       agreement requirements undersubsections (a), (b), and(c) ofthissection have
       been met.Good causemay Include:
                                                                                                                that provides water tothe dwelling units are not separately
       (1) equipment failures;or
                                                                                                                metered orsubmetered and there is aninstalled landscape
                                                                                                                Irrigation system, deduct at least 25% ofthe retail public
       (2) meter reading or billing problems that could not feasibly becorrected.                               utility'smaster meter bill;
(e) Waiver oftenant rights prohibited. Arental agreement provision that purports                        (ill) Ifall water used for an installed landscape irrigation system
       towaive atenant's rights or an owner's responsibilities under this subchapter                            is metered or submetered and there are other common
       Is void.
                                                                                                                areassuchas pools or laundry rooms that are not metered
§24.124. Charges and Calculations.
                                                                                                                or submetered, deduct atleast 5% ofthe retail public utility's
                                                                                                                master meter bill; or
(a)    Prohibited charges. Charges billed to tenants for submetered orallocated
                                                                                                        (lv) If common areas thatare served through themaster meter
       utility service may only include bills for water orwastewater from the retail
       public utility and must not include any fees billed tothe owner by the retail
                                                                                                               that provides water to the dwelling units are not separately
                                                                                                               metered orsubmetered and there is no installed landscape
       public utility for any deposit, disconnect, reconnect, late payment, orother
       similar fees.
                                                                                                               irrigation system,deduct atleast5%ofthe retail public utility's
                                                                                                               master meter bill.
(b) Dwelling unit base charge. Iftheretail public utility's rate structure includes a        (2) Tocalculatea tenant's bill:
    dwelling unit base charge, the ownershall bill each dwelling unit for the base                (A) for an apartment house, the owner shall multiply the amount
    charge applicable to that unitThe owner may not bill tenants for any dwelling                     established in paragraph (1) ofthis subsection by:
    unit base charges applicable to unoccupied dwelling units.
(c) Customer service charge. If theretail public utility's rate structure indudes a                   (I) thenumberofoccuparitsinthetenanfsdwellingunltdivlded
                                                                                                            by thetotal number ofoccupants in all dwelling units atthe
       customer service charge, the owner shall bill each dwelling unitthe amount
                                                                                                            beginning ofthe month for which bills are being rendered;
       ofthe customer service charge divided by the total number ofdwelling units,                             or
       Including vacant units, that can receive service through the master meter
       serving the tenants.
                                                                                                        (li) the number ofoccupants in the tenant's dwelling unit using
                                                                                                               a ratio occupancy formula divided by the total number of
(d) Calculations for submetered utility service.The tenants submetered charges                                 occupants In all dwelling units at the beginning ofthe retail
       must include thedwelling unit base charge and customer service charge, If
                                                                                                               public utility's billing period using the same ratio occupancy
       applicable, and the gallonage chargeand mustbe calculated each monthas
       follows:
                                                                                                               formula todetermine the total.The ratio occupancy formula
                                                                                                               will reflect what the owner believes more accurately
       (1) water utility service: the retail public utility's total monthly charges                            represents thewater use In units that are occupied by multiple
           for water service (less dwelling unit base charges'or customer service                              tenants.The ratio occupancyformula that Is used must assign
           charges, ifapplicable), divided bythe total monthly water consumption                               a fractional portion pertenantof no less thanthat on the
            measured by the retail public utility to obtain an average water cost                              following scale:
            per gallon, liter, orcubic foot, multiplied by the tenant's monthly                                (I)    dwelling unit with oneoccupant = 1;
            consumption orthe volumetric rate charged by the retail public utility
                                                                                                               (II)   dwelling unit with twooccupants-1.6;
                            (III) dwelling unitwith threeoccupants = 22; or
                            (IV) dwelling unit with more than three occupants =
                                                                                                             the rental agreement Ifthe owner Is billing using the retail public utility's
                                                                                                             rate.
                                 22 +0.4pereachadditional occupant over three; or
                                                                                                (c) Submeter reading schedule, Submeters or point-of-use submeters shall be
                      (iii) theaverage number ofoccupants per bedroom, which shall
                                                                                                    read within three days of the scheduled reading date ofthe retail public
                            be determined by the following occupancy formula. The                   utility's master meter or according to the schedule in the rental agreement if
                            formula must calculate the average number of occupants in                theowner is billing using theretail public utility's rate.
                            all dwelling units based onthe number ofbedrooms in the             (d) Billing period.
                            dwelling unit according tothe scale below, notwithstanding               (1) Allocated bills shall be rendered for the same billing period as that of
                            theactual number ofoccupants in each ofthe dwelling unit's                      the retail public utility, generally monthly, unless service is provided for
                            bedrooms orall dwelling units:
                                                                                                            lessthan that period.
                            (I) dwelling unitwith anefficiency = 1;
                            (II) dwelling unit with onebedroom = 1.6;
                                                                                                     (2) Submeter bills shall be rendered for the same billing period as that of
                           (III) dwelling unitwith twobedrooms = 2.8;
                                                                                                         the retail public utility, generally monthly, unless service is provided for
                           (IV) dwelling unitwith threebedrooms=4+1.2foreach
                                                                                                         less than that period. If the owner uses the retail public utility's actual
                                 additional bedroom; or
                                                                                                            rate, thebilling period may be an alternate billing period specified In the
                                                                                                            rental agreement.
                     (Iv) afactor using acombination ofsquare footage and occupancy         (e) Multi-Item bill. IfIssued on amulti-item bill, chargesfor submetered orallocated
                           in which no more than 50% is based on square footage. The            utility service must beseparate and distinct from any other charges on the
                           square footage portion must be based on the total square                 bill.
                           footage living area ofthe dwelling unit as a percentage of       (f) Information on bill. The bill must clearly state that the utility service is
                           the total square footage living area ofall dwelling units of
                           the apartment house; or
                                                                                                submetered or allocated, as applicable, and must include all ofthe following:
                     (v) the Individually submetered hot orcold water usage ofthe                   (1) total amount due for submetered orallocated water;
                                                                                                    (2) total amount due for submetered or allocated wastewater;
                           tenant's dwelling unitdivided byall submetered hotorcold
                           waterusage inail dwelling units;                                         (3) total amount due for dwelling unit base charge(s) or customer service
                                                                                                            charge(s) or both, ifapplicable;
             (B) a condominium manager shall multiply theamount established
                 in paragraph (1) ofthis subsection by any of the factors under
                                                                                                    (4) total amount due for water or wastewater usage, If applicable;
                 subparagraph (A) ofthis paragraph or may follow the methods                        (5) the nameof the retail public utility and astatement that the bill is not
                                                                                                            from the retail public utility;
                    outlined In the\ condominium contract;
             (C) for a manufactured home rental community, the owner shall
                                                                                                    (6) name and address ofthe tenant to whom the bill is applicable;
                    multiplytheamount established In paragraph (1) ofthis subsection
                                                                                                    (7) name of the firm rendering the bill and the name or title, address, and
                    by:
                                                                                                            telephone number ofthefirm orperson to becontacted in case ofa
                                                                                                            billing dispute; and
                    (I)    any ofthe factors developed under subparagraph (A) of
                    this              paragraph; or
                                                                                                    (8) name, address, and telephone number of the party to whom payment
                                                                                                            is to be made.
                    (II) the area of the individual rental space divided by the total
                           area of all rental spaces; and
                                                                                           (g) Information on submetered service. In addition to the information required
                                                                                                    in subsection (f) ofthissection, abill for submetered service must Include all
             (D) for a multiple use facility, the owner shall multiply the amount                   ofthe following:
                 established in paragraph (1) ofthis subsection by:
                  (i)      any ofthefactors developed under subparagraph (A) ofthis
                                                                                                    (1) the total number ofgallons, liters, orcubic feet submetered or measured
                                                                                                            by point- of-usesubmeters;
                           paragraph;or
                                                                                                    (2) the cost per gallon, liter, or cubic foot for each service provided; and
                  (ii) the square footage ofthe rental space divided by the total
                           squarefootage ofall rental spaces.
                                                                                                    (3) total amount due for a service charge charged by an owner of a
      (3) Ifatenant moves In orout during abilling period,theowner maycalculate                             manufactured home rental community, ifapplicable.
          abill for the tenant. If the tenant moves In during abilling period, the         (hj Duedate.The duedate on the bill may not be less than 16 days after itis mailed
            ownershall prorate thebill by calculatinga bill asifthetenant were there
                                                                                               or hand delivered to the tenant, unless the due date falls on afederal holiday
           for the whole month and then charging the tenant for onlythe number                     orweekend. In which case the following work day will bethe due date. The
           ofdays the tenant lived in the unit divided bythe number ofdays in the                  owner shall record the date the bill is mailed or hand delivered. Apayment is
                                                                                                   delinquent ifnotreceived bytheduedate.
           month multiplied by the calculated bill. If a tenant moves out during          (i) Estimated bill.An estimated bill may be rendered ifamaster meter, submeter,
           a billing period before the owner receives the bill for that period from
           the retail public utility, the owner may calculate afinal bill, owner may               or point-of-use submeter has been tampered with, cannot be read, or is out
           calculate the tenant's bill by calculating the tenant's average bill for the            of order; and in.such case, the bill must be distinctly marked as an estimate
           last three months and multiplying that average bill by thenumber of
                                                                                                   and the subsequent bill must reflect an adjustment for actual charges.
           days the tenant was in the unit divided by the number of days in that          0') Paymentbytenant. Unless utility billsare paid to athird-party billing company
           month,
                                                                                              on behalf ofthe owner, or unless clearly designated by the tenant, payment
(f) Conversion to approved allocation method. An owner using an allocation                         mustbe applied first to rentand then to utilities.
     formula other than those approved in subsection (e) ofthis section shall
                                                                                          (k) Overtoiling and underbUllng. Ifabill is issued and subsequently found to be
                                                                                                   in error, the owner shall calculate a billing adjustment. If the tenant is due
     immediately provide notice as required under §24.123(c) ofthis title (relating
     to Rental Agreement) and either:                                                              a refund, an adjustment must be calculated for all of that tenant's bills that
     (1) adopt one ofthemethods In subsection (e) ofthis section; or                               included overcharges. If the dverbilllng or underbUllng affects all tenants,
                                                                                                   anadjustment must becalculated for all ofthe tenants' bills. If thetenant
     (2) install submeters and begin billing onasubmetered basis; or
     (3)   discontinue billing forutility services.                                                was undercharged, and the cause was not due tosubmeter or polnt-of- use
                                                                                                   submeter error, the owner may calculate an adjustment for bills issued in the
§24.125. Billing.                                                                                  previous six months. If the total undercharge is $25 or more, the owner shall
(a) Monthly billing oftotal charges. The owner shall bill thetenant each month                     offer the tenant adeferred payment plan option, for the same length oftime
     forthe totaicharges calculated under §24,124 ofthis title (relating to Charges                as that.of the underbilling. Adjustments for usage by aprevious tenant may
                                                                                                   not be backbilledto a current tenant.
     and Calculations). If ills permitted in the rental agreement, an occupant or         (I)      Disputed bills. In the event of a dispute between a tenant and an owner
     occupants who are not residing in ther ental unit for a period longer than
     30 days may be excluded from the occupancy calculation and from paying a                      regarding any bill, the ownershall Investigatethe matterand reportthe results
    water and sewer billforthat period.
                                                                                                   ofthe investigation to the tenant In writlng.The Investigation and report must
(b) Rendering bill.                                                                                becompleted within 30 days from thedate thetenant gives written notification
                                                                                                   ofthe dispute to the owner.
     (1) Allocated billsshallberenderedaspromptlyaspossibleaftertheowner                  (m) Late fee. Aone-time penalty not to exceed 5% may be applied to delinquent
           receives the retail publicutility bill.
                                                                                                   accounts. If such a penalty is applied, thebill must Indicate the amount due
    (2)    Submeterbills shall be rendered as DromDtlv as no55ihioafrArth=™»mor
§24.127. Submeters orPoint-of-Use Submeters and Plumbing Fixtures.                                   preceding 24 months and determined tobewithin the accuracy
(a)   Submeters or point-of-use submeters
                                                                                                     standards established bythe AWWA for water meters or ASME
                                                                                                     standards for point-of-usesubmeters;or
       (1) Same type submeters orpoint-of-use submeters required. All submeters
                                                                                                (B) have thesubmeter orpoint-of-use submeter removed andtested
           orpoint-of-usesubmeters throughout aproperty must use thesame unit
                                                                                                     and promptly advise the tenant ofthe test results.
            ofmeasurement, suchas gallon, liter, orcubicfoot.
                                                                                           (8) Billing for submeter or point-of-use submeter test.
      (2) Installation by owner. The owner shall be responsible for providing.
            Installing, and maintaining all submeters or polnt-of-use submeters                 (A) Theownermaynotbillthetenantfortestlngcostsifthesubmeter
                                                                                                    fails to meet AWWA accuracy standards for water meters or
            necessary forthe measurement of water to tenants and to common
            areas, ifapplicable.
                                                                                                    ASME standards for point-of-use submeters-PROJECT NO. 42190
                                                                                                     PROPOSAL FOR ADOPTION PAGE 345 OF 379.
      (3) Submeter or point-of-use. submeter tests prior to Installation. No
                                                                                               (B) The owner may not bill thetenant for testing costs If there Is
          submeter orpoint-of-use submeter may beplaced in service unless its
                                                                                                     no evidence that the submeteror point-of-use submeterwas
           accuracy has been established. Ifany submeter orpolnt-of-use submeter
                                                                                                     calibrated ortested within thepreceding 24months.
           Is removed from service, Itmust beproperlytested and calibrated before
           beingplaced inservice again.                                                        (C) The owner may bill the tenant for actual testing costs (nottoexceed
      (4) Accuracy requirements for submeters and point-of-use submeters.                            $25) Ifthe submeter meets AWWA accuracy standards orthe point-
                                                                                                     of-use submeter meets ASME accuracy standards and evidence as
          Submeters must be calibrated asclose as possible to the condition
           of zero error and within the accuracy standards established by the                        described In paragraph (7)(A) of this subsection was provided to
                                                                                                    the tenant
           American Water Works Association (AWWA) for water meters. Point-of-
                                                                                          (9) Bill adjustment due tosubmeter orpoint-of-use submeter error. If a
           use submeters must becalibrated ascloselyaspossible tothecondition
           of zero error and within the accuracy standards established by the                 submeter does not meet AWWA accuracy standards or a polnt-of-use
           AmericanSpciety ofMechanical Engineers (ASME) for point- of-use and                submeter does not meet ASME accuracy standards and thetenant
           branch- water submetering systems.                                                  was overbllled, an adjusted bill must be rendered in accordance with
      (5) Location ofsubmeters and polnt-of-use submeters. Submeters and                       §24.125(k) of this title (relating to Billing). The owner may not charge
          point-of-use submeters must beInstalled in accordance with applicable                thetenant for any underbilling that occurred because thesubmeter or
                                                                                               point-of-use submeter was in error.
          plumbing codesandAWWAstandardsforwater meters orASMEstandards
          for polnt-of-use submeters, and must bereadily accessible tothetenant
                                                                                          (10) Submeter or point-of-use submeter testing facilities and equipment.
          and to theowner for testing and Inspection where such activities will                For submeters, an owner shall comply with the AWWA's meter testing
           causeminimum interference and Inconvenience to the tenant
                                                                                               requirements. For polnt-of-use meters, an owner shall comply with
                                                                                               ASME's meter testing requirements.
      (6) Submeterand polnt-of-use submeter records.The owner shall maintain
          a record oneach submeter orpoint-of-use submeter which Includes:
                                                                                    (b) Plumbing fixtures. After January 1, 2003, before an owner of an apartment
           (A)   ah Identifying number;                                                 house, manufactured home rental community, or multiple use facility or a
           (B) theinstallation date (and rernovaJ,date, if applicable);                  manager ofa condominium may implement a program to bill tenants for
           (0 date(s) thesubmeter orpoint-ofTU.se submeter was calibrated or
                                                                                         submetered or allocated water service, the owner or manager shall adhere
                                                                                         to the following standards:
                 tested;
           (D) copies of all tests; and
                                                                                         (1) Texas Health and Safety Code, §372.002, for sink or lavatory faucets,
                                                                                               faucet aerators, andshowerheads;
           (E) thecurrent location ofthesubmeter orpoint-of-use submeter.
      (7) Submeter or polnt-of-use submeter test on request of tenant Upon               (2) perform awater leak audit ofeach dwelling unit or rental unit and each
                                                                                              commonarea and repairarty leaks found;and
           receiving a written request from thetenant theowner shall either
           (A) provide evidence, at no charge to thetenantthat thesubmeter
                                                                                         (3) notlaterthan the first anniversary ofthedate an ownerofan apartment
                 or point-of- use submeter was calibrated or tested within the
                                                                                             house, manufactured home rental community, or multiple usefacility or
                                                                                              a manager ofacondominium begins tobill for submetered orallocated
                                                                                              waterservice, the owneror managershall:
                                                                                              (A) remove any toilets that exceed amaximum flow of3.5 gallons per
                                                                                                    flush; and
                                                                                              (B) Install toilets that meet the standards prescribed byTexas Health
                                                                                                    and SafetyCode, §372.002.
                                                                                    (c) Plumbing fixture not applicable.Subsection (b) ofthis section does not apply
                                                                                         to a manufactured home rental community owner who does not own the
                                                                                         manufactured homes located on the property of the manufactured home
                                                                                         rental community.
                                              LEASE ADDENDUM FOR SATELLITE DISH ORANTENNA

 IS^^S^^^S^^^Z^Z^^^t0i
 requiredtocompiywit^^
                       DStaUa*"**»"«***'«**** or antennaon the
     Addendum.        This is an addendum to the TAA Lease Contract for Apt. No.           6. Safety in installation. In order to assure safety, the strength and type of
         1027             inthe ComCapp Timbers tone LLC
                                                                                                 materials used for installation must be approved by us. Installation must be
                                                                                   ^_            done by aqualified person or company approved by us. Our approval will not
     Apartments in                            Houston
                                                                                                 be unreasonably withheld. An installer provided by the seller of the satellite
                                                                              .Texas             dish orantenna ispresumed tobe qualified.
     OR
     the     house,       duplex,      etc.     located      at    (street     address)    7. Maintenance. You will have the sole responsibility for maintaining your
                                                                                                 satellite dish, antenna and all related equipment
    in
                                                                        ___ , Texas.
                                                                                          8. Removal and damages. You must remove the satellite dish or antenna and all
2. Number and size. You may install 1 satellite dish(es) or antenna(s)                       related equipment when you move out of the dwelling. In accordance with
   on the leased premises. Asatellite dish may not exceed one meter (3.3 feet) in            TAA Lease Contract paragraph 40, you must pay for any damages and for the
    diameter. Antennas that-only transmit signals or that are not covered by 47                  cost of repairs or repainting caused by negligence, carelessness, accident or
    CFR§ 1.4000 areprohibited.                                                                   abuse which may be reasonably necessary to restore the leased premises to its
3. Location. Your satellite dish or antenna must be located: (1) inside your                     condition prior to the installation of your satellite dish, antenna or related
                                                                                                 equipment. You will notberesponsible fornormal wear.
   dwelling; or (2) in an area outside your dwelling such as abalcony, patio, yard,
    etc. of which you have exclusive use under your lease. Installation is not            9. Liability insurance and indemnity. You must take full responsibility for the
    permitted on any parking area, roof, exterior wall, window, window sill, fence              satellite dish, antenna and related equipment. Ifthe dish or antenna is installed
    orcommon area, orinan area that other residents are allowed touse. A satellite              at a height or in some other way that could result in injury to others if it
    dish or antenna may not protrude beyond the vertical and horizontal space that              becomes unattached and falls, you must provide us with evidence of liability
    is leased toyou foryour exclusive use.                                                      insurance to protect us against claims of personal injury and property damage
4. Safety and non-interference. Your installation: (1) must comply with all                     to others, related to your satellite dish, antenna and related equipment The
                                                                                                insurance coverage must be 100000.00 , which                    is an      amount
   applicable ordinances and laws and all reasonable safety standards; (2) may not              reasonably determined by us to accomplish that purpose. Factors affecting the
    interfere with our cable, telephone or electrical systems or those of neighboring           amount of insurance include height of installation above ground level, potential
    properties; (3) may not be connected to our telecommunication systems; and (4)              wind velociUes, risk of the dish/antenna becoming unattached and falling on
    may not be connected to our electrical system except by plugging into a                     someone, etc. You agree to hold us harmless and indemnify us against any of
    110-volt duplex receptacle. If the satellite dish or antenna is placed in a                 the aboveclaims by others.
    permitted outside area, it must be safely secured by one of three methods: (1)
    securely attaching itto aportable, heavy object such as asmall slab of concrete;      10.   Security deposit Your security deposit (in paragraph 4 of             your Lease
    (2) clamping it to apart of the building's exterior that lies within your leased            Contract) is increased by an additional reasonable sum of $_       100.00
    premises (such as abalcony or patio railing); or (3) any other method approved              B effective at time of installation or • effective within _ " '
    by us in writing. No other methods are allowed. We may require reasonable                   days of installation to help protect us against possible repair costs, damages, or
    screening ofthe satellite dish or antenna by plants, etc., so long as itdoes not            failure to remove the satellite dish, antenna and related equipment at time of
    impairreception.                              _,                                            move-out. Factors affecting any security deposit may vary, depending on: (1)
5. Signal transmission from exterior dish or antenna to interior of dwelling.                   how the dish or antenna is attached (nails, screws, lag bolts drilled into walls);
                                                                                                (2) whether holes were permitted to be drilled through walls for the cable
    Under the FCC order, you may not damage or alter the leased premises and                    between the satellite dish and the TV; and (3) the difficulty and cost of repair or
    may not drill holes through outside walls, door jams, window sills, etc. If your            restoration after removal, etc.
    satellite dish or antenna is installed outside your dwelling (on abalcony, patio,
    etc.), the signals received by it may be transmitted to the interior of your          11. When you may begin installation. You may start installation of your satellite
    dwelling only by the following methods: (1) running a"flat" cable under a door            dish, antenna or related equipment only after you have: (1) signed this
   jam or window sill in amanner that does not physically alter the premises and                addendum; (2) provided us with written evidence of the liability insurance
   does not interfere with proper operation of the door or window; (2) running a                referred to in paragraph 9of this addendum; (3) paid us the additional security
   traditional or flat cable through apre-existing hole in the wall (that will not need         deposit, if applicable, in paragraph 10; and (4) received our written approval
   to be enlarged to accommodate the cable); (3) connecting cables "through a                   which may not be unreasonably withheld, of the installation materials and the
   window pane," similar to how an external car antenna for acellular phone can                 person or company that will do the installation.
   be connected to inside wiring by a device glued to either side of the                  12. Miscellaneous. If additional satellite dishes or antennas are desired, an
   window-without drilling a hole.through the window; (4) wireless transmission                 additional lease addendum mustbe executed.
   ofthe signal from the satellite dish or antenna to adevice inside the dwelling; or
   (5) any other method approved by us inwriting.
                               Resident or Residents
                            [All residents must sign here]                                                          Owneror Owner's Representative
                                                                                                                                  [signs liere]

Regina Sophus

                                                                                                                          Date of Lease Contract


                                                                                                                        January 9.            2015
                                                                                                                       LEASE ADDENDUM FOR
                                                                                    ENCLOSED GARAGE, CARPORT, ORSTORAGE UNIT

 1. Addendum. This is an addendum to the lease between you and                                                                                      any garage door opener, including battery replacement.
    us for Apt. No.  1Q27       in the ComGapp                                                                                                      Transmitter frequency settings may not be changed on the
          Timberstone LLC
                                                                                                                                                    garage door or opener without ourprior written consent. At the
                                                                                                                                                    time of termination of the lease, the total number of garage door
                                                                                                                                                   opcner(s) and/or garage key(s) that you were assigned must be
          Apartments in
          OR
                                                                     Houston                                             .Texas                    returned to us. Failure to return such opener and/or key will
                                                                                                                                                   result in a ftne of $       50.00         which will be deducted
          the house, duplex, etc. located at (street address)                                                                                      fromyoursecurity deposit.

                                                                                                                   , Texas.                     7. Security. We will not haVe any security responsibilities for areas
                                                                                                                                                   covered by this addendum. Always remember tolock any door of
2.        Garage, carport, or storage unit You are entitled to exclusive                                                                           a garage or storage unit and any door between a garage and the
          possession of:(check as applicable)
                                                                                                                                                   dwelling. When leaving, be sure to lock all keyed deadbolt locks.
               •      garage orcarport attached to the dwelling;
               •      garage space num,ber(s)                                                                       ;                           8. Insurance and loss/damage to your property. Any area
               •      carport space number(s)                                                                        ; and/or                      covered by this addendum is accepted by you "as is." You wili
               •      storage unit number(s)                                                                       .                               maintain liability and comprehensive insurance coverage for any
          The monthly rent in paragraph 6 of the Lease Contract covers                                                                             vehicle parked orstored. We will have noresponsibility for loss
          both the dwelling and the checked area(s) above. All terms and                                                                           or damage to vehicles or other property parked or stored in a
          conditions of the lease apply to the above areas unless modified                                                                         garage, carport or storage unit whether caused by accident.
          by this addendum.
                                                                                                                                                   fire, theft, water, vandalism, pests, mysterious disappearance.
                                                                                                                                                   or otherwise. We are not responsible for pest control in such
          Use restrictions. Garage or carport may be used only for storage                                                                         areas.
          of operable motor vehicles unless otherwise stated in our rules or
          community policies. Storage units may be used only for storage                                                                        9. Compliance. We may periodically open and enter garages and
          of personal property. No one may sleep, cook, barbeque, or live                                                                           storerooms to ensure compliance with this addendum. In that
          in a garage, carport, or storage unit. Persons not listed as a
                                                                                                                                                    event, written notice ofsuch opening and entry will be left inside
          resident or occupant in the lease may not use the areas covered by                                                                        the main entry door ofyour dwelling or inside the door between
           this addendum. No plants may be grown insuch areas.                                                                                      the garage and your dwelling.
           No dangerous items. In our sole judgment, items that pose an                                                                         10. No lock changes, alterations, or improvements. Without our
           environmental hazard or a risk to the safety or health of other                                                                          prior written consent, locks on doors of garages and storage units
           residents, occupants, orneighbors, or that violate any government                                                                        may not be rekeyed, added, or changed, and improvements,
           regulation, may not be stored. Prohibited items include fuel                                                                             alterations, or electrical extensions or changes to the interior or
           (other than in a properly capped fuel tank ofa vehicle ora closed                                                                        exterior ofsuch areas are not allowed. You may not place nails,
           briquette lighter fluid container), fireworks, rags, piles ofpaper, or                                                                   screws, bolts, orhooks into walls, ceilings, floors, ordoors. Any
          other material that may create a fire or environmental hazard. We                                                                         damage not caused by us or our representatives to areas covered
          may remove from such areas, without prior notice, items that we                                                                           bythis addendum will bepaid for byyou.
          believe might constitute a fire or environmental hazard. Because
          of-carbon monpxidejrisks;.you,maynot rimithe motor ofa vehicle                                                                        11. Move-put and remedies; ;Any.'items remaining after you have
          ' inside a garage unless :                                 i -                                                      ,nes t0 ;
           escape.
                                                                                                                                                ; vacat            •      I            Id, orotherwise-disposed
                                                                                                                                                 "of according to-paragraph 14 of the Lease'Contract, which
                                                                                                                                                  addresses1dispositionM'sMk of^fop^rty left hvan,ab^dned.:or
  •§:.     No smoke, fire, or carbon mpnoxj.de: detectors. No smoke,                                                                              surrendered;felling/ All remedies,in the lease apply, to areas
           fire;, or carbon monoxMeidetectors/willMfteiMedbyp unless
          , required ^ la* Uervy cr-er.se tr-rtcMUe a actcitiar,ie\ice not
            requitedby~Iaw by sep.                                             urn.           -
                                                                                                                                                    f*tt*                                           Jfnote- control
                                                                                                                                                    devic                   argeagainst'#6u. »'",'' •'-'.''•
                           i door opener. If an ec                                         garage isfomfehed, you
                                         *aol be pic-v^ed mfc;& 8 garage door opener




          "£' *i$                                 ''""'. •' j.'- **                                                           r-        —
1 -J3               r.& Scphv \&m

                                                                                                                    "*'*:,..'..'•,••.       '                         ©ale of'Lease:Cptftaaet.'
          '"-', ••   -:' ",*- s--
                                          •/A* ' •*"">- -'
                                                                                                                                                                       January 9,        2015


V. .• :,''';-:v-"\. "" -,; ,'. -. \'>\., :-•''.' ::.':'' '"•'' >^-.V6"-' "•' ". "i : .• /l--Z'',f''i- ;< •"•:
                                                     LEASE ADDENDUM FOR
                                                  PATIO OR YARD MAINTENANCE




  Addendum. This is an addendum tothe TAA Lease Contract for               IS You or • we will keep the lawn mowed and edged and
  APl- N°-       1027        in the ComCapp Timherstone                    maintain allplants, trees, shrubs, etc.
  LLC

                                                                          E9 You or • we will water the lawn and other vegetation,
                                                     _Apartments
                         Houston                          , Texas
  OR
                                                                          21 You or • we will keep the lawn, flowerbeds, sidewalks,
                                                                           porches anddriveways free of trashand debris.
  the condominium/townhome located at (street address)
  —•——                :—-               __                   _in          H You are, O we are, or • no one is obligated to fertilize
  ——                        ,—-                          , Texas.         lawn and plants.

  Responsibility for area. The apartment or condominium/            3. Report problems. You must promptly report infestations or
  townhome unit has a fenced or enclosed patio, yard or atrium.        dying vegetation to us. You may not modify existing landscape,
  Unless we, as owner, expressly assume responsibilty below, you,      change any plants or plant a garden without our prior written
  as resident, will perform or pay for yard maintenance of such        approval.
  fenced or enclosed area,as follows:


                    Resident or Residents
                                                                                   Owneror Owner'sRepresentative
                 [All residents must sign here]
                                                                                                [signs here]


Regina Sophus


                                                                                         Date of Lease Contract

                                                                                         January 9. 2015
                                                                    LEASE ADDENDUM
                                     FOR REMOTE CONTROL, CARD, ORCODE ACCESS GATE
 1.   Addendum.        this isan addendum tothe TAA Lease Contract for             through negligence or misuse, you are liable for the damages
      Apt. No.          1027        inthe ComCapp
      Timberstone LLC
                                                                                   under your lease, and collection of damage amounts will be
                                                                                   pursued.

                                                                 _Apartments   6. Personal injury and/or personal property damage. Anything
                          Houston                   i_, Texas.                    mechanical or electronic is subject to malfunction. Fencing,
      Remote control/cards/code forgate access.                                    gates or other devices will not prevent all crime. No security
      • Remote control for gate access. Each person who is 18                      system or device is foolproof or 100 percent successful in
          years of age or older and listed as a resident on thelease will          deterring crime. Crime can still occur. Protecting residents, their
          be given a remote control at no cost to use during his or her           families, occupants, guests and invitees from crime is the sole
          residency. Each additional remote control for you or your               responsibility, of residents, occupants and law enforcement
          children orother occupants will require a $ 35.00                       agencies.      You. should first call 911 or other appropriate
          non-refundable fee.                                       '   '         emergency police numbers ifacrime occurs or is suspected. We
                                                                                  are not liable to any resident, family member, guest, occupant or
      • Cards for gate access. Each person who is 18 years of age                 invitee for personal injury, death or damage/loss of personal
          or older and listed as a resident on the lease will be given a          property from incidents related to perimeter fencing, automobile
          card at no cost to use during his or her residency. Each                access gates and/or pedestrian access gates. We reserve the right
          additional card for you or your children or other occupants             to modify or eliminate security systems other than those
          will require a $                      non-refundable fee.               statutorily required.
      H Code for gate access. Each resident will be given, at no               7. Rulesin using vehicle gates.
          cost, an access code (keypad number) for the pedestrian or              • Always approach entry and exit gates with caution and at a
          vehicular access gates. It is to be used only during your                   veryslow rate of speed.
          residency.
3.    Damaged, lost orunreturned remote controls, cards or code                   • Never stop your car where the gate can hit your vehicle as
      changes.                                                                        the gate opens or closes.
      69 If a remote control is lost, stolen or damaged, a                        • Never follow another vehicle into an open gate. Always iise
          $ 35.00 fee will be charged for a replacement Ifa                           your card to gain entry.
          remote control is not returned or is returned damaged when              • Report to management the vehicle license plate number of
          you move out, there will be a $           50.00         deduction
          from thesecurity deposit,                                                 any Vehicle that piggybacks through the gate.
                                                                                  • Never force the gate open with your car.
      • If a card is lost, stolen or damaged, a $                 _____ fee
          will be charged for a replacement card. If a card is not                • Never get out ofyour vehicle while the gates are opening or
          returned or is returned damaged when you move outs there                    closing.
          wil1 be a $                 deduction from the security deposit.        • Ifyou are using the gates with aboat or trailer, please contact
      69 We may change the code(s) at any time and notify you                         management for assistance. The length and width of the
          accordingly.                      '                                         trailer may cause recognition problems with the safety loop
                                                                                      detector and could cause damage.
4.    Report damage or malfunctions. Please immediately report to
      the office any malfunction or damage to gates, fencing, locks or            • Do not operate the gate if there are small children nearby
      related equipment.                                                              who might get caught in itasitopens orcloses,
      Follow written instructions. We ask that you and ail other                  • Ifyou lose your card, please contact the management office
      occupants read the written instructions that have been furnished                immediately.
      to you regarding the access gates. This is important because if             • Do not give your card orcode toanyone else.
      the gates are damaged by you or your family, guest or invitee
                                                                                  • Do not tamper with gate or allow your occupants to tamper
                                                                                     or play with gates.

                           Resident or Residents
                        [All residents must sign here]                                           Owneror Owner's Representative
                                                                                                           [signs here]

Regina Sophus

                                                                                                     Date of Lease Contract

                                                                                                     January 9,        2015
                                                          LEASE ADDENDUM FOR
                                                            WASHING MACHINE

1. Addendum. This is an addendum to the TAA Lease Contract for
                                                                               property in your unit and other units if the washing machine
    Apt. No. _     1027           in the ComCapp Timbers tone                  leaks, floods, malfunctions or is misused, or in any other way
    LLC
                                                                               causes damage—unless it is caused by us or our management
                                                                               company. That means you will be responsible for costs of
                                                          _Apartments          removing water from carpets, replacing permanently damaged
                           Houston                         .Texas              carpets, repainting, and any other repairs orunit damage, as well
    OR
                                                                               as damage to personal property in your unit and other units if,
    the house, duplex, etc. located at (street address)                        among other things:

                                                           , Texas.            •   the waterhoses break or leak; or
                                                                               •   the water hoses were incorrectly connected or did not haVe
2. Permission. You (as residents) have permission from us (as                      protective washers in theconnections; or
   owner) to install arid use awashing machine in the dwelling unit            • the washing machine was overloaded, causing it to
    described above, subject to theconditions in thisaddendum.                     malfunction; or
                                                                               • the washing machine leaks or malfunctions for any other
    Please remember that we do not select your washing machine,                    reason.
    install it, maintain it, or use it. You are in the best position to
    prevent water or other damage caused by: (1) a defective                   The owner's insurance will not cover such damages.
    washing machine; (2) a washing machine accident; or (3)
    improper installation, maintenance oruse ofawashing machine.          6. New hoses. When installing the washing machine, you must use
                                                                               new hoses since bursting or leaking hoses are the most common
3. Conditions. Ifyour washing machine leaks, floods, or otherwise              cause of water damage. Stainless braided water hoses are
   malfunctions or is misued, it can cause a lot ofproblems and a              recommended.
   lot ofdamage to your unit and other units, as well as damage to
   your personal property and personal property of residents in           7. Inspection. You must not use the washing machine until
   other units. For these reasons, your right to install and use a             management has inspected itsinstallation. Such inspection does
    washing machine in your unit is subject to the following                   not relieve you ofliability in the event ofwater or other damage
   conditions. You automatically agree to those conditions when                fromyourwashing machine.
   connecting orusing a washing machine inyour unit.
                                                                          8.   Insurance. At all times you must carry renter's insurance that
4. Installation. You should be especially careful in your choice of            provides insurance coverage for damage to your personal
   a washing machine and in its installation, maintenance and                  belongings from accidental water discharge from your washing
   use—just as if it were in your own home. You and all other                  machine. It must also provide coverage for any potential
   residents, occupants and guests in your unit must follow                    liability, due to your fault, for water or other damage to other
   manufacturer's instructions for the washing machine's                       units and to personal property ofothers. You must verify with
   installation, maintenance and use. We recommend that you have               your agent that such coverages are included in your policy and
   it professionally installed.
                                                                               must furnish us a copy ofthe policy upon our request.
5. Responsibility for damage. You agree to assume strict liability
   for all damage to your unit and to other units and to personal




                       Resident or Residents
                                                                                             Owneror Owner'sRepresentative
                       (All residents must sign)                                                      (Signs below)


Regina Sophus



                                                                                                 Date of Lease Contract
                                                                                                 January 9, 2015
                                                           LEASE ADDENDUM FOR
                                            ALLOCATING SERVICES AND GOVERNMENT FEES
  1. Addendum.     This isan addendum to the TAA Lease Contract for
     Apt. No.                                                             5. Allocation procedures. Your monthly rent under the TAA
                    1027        inthe ComCapp Tirnhgrstone                   Lease Contract does not include a charge for the services and
     LLC . _
                                                                             governmental fees indicated above. Instead, you will be
                                                                              receiving a separate bill from us each month for these services
                                                         _Apartments          and governmental fees. We may include these items as separate
     in_                    Houston                       , Texas.            anddistinct charges as partof a mutli-item bill.
     OR
     the house, duplex, etc. located at (street address)                      You agree to and we will allocate the indicated services and
                                                                              governmental fees for the apartment community based on the
   .m                                                     , Texas,            allocation method checked below: (check only one)
 2. Reason for allocation. Apartment owners receive bills for                 • A percentage reflecting your apartment unit's share of the
    services provided to residents and charges for various                        total square footage in the apartment community, i.e., your
    governmental fees. These are direct costs that the apartment                  unit's square footage divided by the total square footage in
    community incurs... In order to help control the cost ofrent, we              all apartment units.
    have chosen to allocate the services and governmental fees                • A percentage reflecting your apartment unit's share of the
     indicated below through an allocated bill using a standardized               total number of people living in the apartment community,
    formula to distribute these costs fairly. While we may impose a               i.e., the number ofpeople living in your apartment divided
    nominal fee to help recover our costs in administering these bills,           by the total number ofpeople living in the entire apartment
    we do not add any other costs to these bills and make no profit               community for the month. ("People" for this purpose are all
    off of them.
                                                                                residents and occupants listed in leases at the apartment
 3. Services and governmental fees allocated. We will allocate                  community as having aright to occupy the respective units).
    thefollowing services andgovernmental fees:
                                                                              • Half ofyour allocation will be based on your apartment unit's
    •    Cable/satellite television                                             share oftotal square footage and half will be based on your
    a   Stormwater/drainage                                                     share oftotal people living in the apartment community, as
    •   Trashremoval/recycling                                                    described above.
    •   Street repair/maintenance fee
                                                                              •   Perdwelling unit
    •   Emergency services fee
         Conservation district fee                                           • Other formula (see attachedpage)
        Inspection fee
    •   Registration/license fee
                                                                          6. Penalties and fees. Only the total of the services and
        Other                    ___^                                        governmental fee billswillbe allocated. Penalties or interest for
    •   Other                   ."                                           any late payment ofthese bills by us will be paid for by us and
    a   Other _                                                              will not be allocated.        A nominal administrative fee of
    •   Other                                                                $„                  per month (not to exceed $3) will be added
    •   Other_                          \                                    to your bill for processing, billing and/or collecting.
    a   Other                                                             7. Change of allocation formula. The above allocation formula
                                                                             for determining your share ofthe services and governmental fee
 4. Your payment due date. Payment of your allocated services                bills cannot be changed except as follows: (1) you receive notice
    and governmental fee bill is due 16 days after the date it is            of the new formula at least 35 days before it takes effect; and (2)
    postmarked orhand delivered to your apartment. You agree to              you agree to the change in a signed lease renewal or signed
    mail ordeliver payment to the place indicated on your bill so that       mutual agreement,
    payment isreceived no later than the due date. You will pay a
    late charge of5 percent of your services and governmental fee         8. Rightto examine records. You may examine our service and
    bill if we do not receive timely payment. If you are late in             governmental fee bills from the companies and governmental
    paying the services and governmental fee bill, we may cut off            entities and our calculations relating to the monthly allocation of
    services, as allowed by law and we may immediately exercise all          these bills during regular weekday office hours. Please give us
    other lawful remedies, including eviction-just like late payment         reasonable advance notice togather thedata.
    of rent.



                      Resident or Residents
                   [Allresidents must signhere]                                        Owneror Owner'sRepresentative
                                                                                                     [signs here]

Regina Sophus

                                                                                              Date of Lease Contract
                                                                                        January 9,         2015
                                   COMCAPP
                            LEASE ADDENDUM FOR
                            SMOKING IN APARTMENT




 3. Additional charges will be assessed for damages.
SMOKE DAMAGE IS NOT NORMAL WEAR AND TEAR.

smokingorSmoke-related
invitees.   smoke-elated d_nag?Sd    vS repIaCement-
                         _ZTcmdmX,ryom       occupants,°rfamily,
                                                          *«*>«guests
                                                                 due orto
permeates sheetrock, earpeto? 'wood ^1, h ' """f4 to smoke °d°r **
dwelling, is in exces of?ormd wearing £ W^ "W* vw>     r
cigarette or pipe containing toWor itl'Z Tl "** * POSSeSsion of a°W
lighted or ignited, regardless ofTeto ^   ^ Pr°duCt while *is ^mg
inking or exhaling^ smoke from Sch PX°ct ^PTfn«
possession of burning, lighted or ignited I! f
                                                     ?^ 8
                                          Smo^ a^o refers to use or
offensive, unsafe, ill/gal,£^tSt3^£S *** ™^
Resident or Residents                  r>,
(All residents must sign)                      °r 0wner's Representative



                                       Pate
                                                                    Bed Bug Addendum
                                                                                                               Date of Lease:    January 9. 2015
                                                                                                                                 (when the Lease is filled out)


                      Ple'ase hotetWe want to maintain'a high-quality living environment foryou. It's important to work toaether to

 i.    Addendum. This is an addendum to the Lease Contract that you,                       multaneously as we treat the dwelling, you must, atyour expense,
       the resident or residents, signed on the dwelling you have agreed                   have your personal property, furniture, clothing, and possessions
       to rent Thatdwelling is:                                                            treated according to accepted treatment methods by a licensed
       Apt. #         1Q37     at ComCapp Timbersfcone LLC                                 pest-control firm that we approve. If you fail to do so, you will be
                                                                                           in default and we will have the right to terminate your right of oc
                                                                                           cupancy andexercise all rights andremedies under the Lease Con
                                                          . (name ofapartments)            tract. You agree not to treat the dwelling for abed-bug infestation
       orother dwelling located at.                                                        on your own.

                                                                           —
                                        . (streetaddress ofhouse, duplex, etc)       6. Notification. You must promptly notify us:
                                                      :             ^       (city)         • ofany known orsuspected bed-bug infestation or presence in
                                                          (state)        _(zip).             the dwelling, or in any of your clothing, furniture, or personal
                                                                                               property;
       Purpose. This addendum modifies the Lease Contract to address                       • of any recurring or unexplained bites, stings, irritations, or
      any infestation of bed bugs (Cimex lectularius) that might be found                    sores on the skin or body that you believe are caused by bed
      in the dwelling or on your personal property. We will rely on repre                    bugs, or by any condition or pest you believe is in the dwelling;
      sentations that you maketo us in this addendum.                                            AND
 3.   Inspection. (Checkone)                                                               • if you discover any condition or evidence that might indicate
       18 You have inspected the dwelling before moving in or signing                          the presence or infestation of bed bugs, or if you receive any
           this addendum, and you did not find any evidence ofbed bugs                         confirmation ofbed-bug presence by a licensed pest-coritrol
           or bed-bug infestation.                                                             professional Or other authoritative source.
                OR
                                                                                     7. Cooperation. If we confirm the presence or infestation of bed
       • You will inspect the dwelling within 48 hours after moving in                    bugs, you must cooperate and coordinate with us and our pest-
           or signing this addendum and will notify us ofany bed bugs or                  control agents to treat and eliminate them. You must follow all di
           bed-bug infestation.                                                           rections from us or our agents to clean and treat the dwelling and
      Infestations. We are not aware ofany current evidence of bed                        building that are infested. You must remove or destroy personal
      bugs or bed-bug infestation in the dwelling. You must read the                      property that cannot be treated or cleaned before wetreat the
      information oh the back of this addendum and then certify one of                    dwelling. Any items you remove from the dwelling must be dis
      the following statements: (check one)                                               posed of off-site and not in the property's trash receptacles. If we
                                                                                          confirm the presence or infestation of bed bugs in your dwelling,
       SI You are not aware of any infestation or presence of bed bugs                    we have the right to require you to temporarily vacate the dwelling
          in your current or previous apartment, home, or dwelling or In                  and remove all furniture, clothing, and personal belongings so we
          any ofyour furniture, clothing, personal property, or posses                    can perform pest-control services. If you don't cooperate with us,
          sions, nor have you been exposed toany bed-bug infestation                      you will be in default and we will have the right to terminate your
          or presence.                                                                    right ofoccupancy and exercise all rights and remedies under the
                OR                                                                        Lease Contract.
      Q If you previously lived anywhere that had a bed-bug infesta                  8. Responsibilities. You may be required topay all reasonable costs
        tion, all your personal property (including furniture, clothing,                  of cleaning and pest-control treatments incurred by us to treat
          and other belongings) has been treated by a licensed pest-                      your dwelling unit for bed bugs. If we confirm the presence or in
         . control professional and isnowfreeoffurtherinfestation.                        festation of bed bugs after you move out, you may be responsible
      If you disclose a previous experience of bed-bug infestation, we                    for thecost ofcleaning and pest control. If we have to move other
      can review documentation ofthe treatment and inspect your per                       residents in order to treat adjoining or neighboring dwellings to
      sonal property and possessions to confirm the absence of bed                        your dwelling unit, you may have topay any lost rental income and
      bugs. Describe here any previous bed-bug infestation that you                       other expenses we incur to relocate the neighboring residents and
      may have experienced:           ....                                                toclean and perform pest-control treatments toeradicate infesta
                                                                                          tions in other dwellings. If you don't pay us for any costs you are
                                                                                          liable for, you will be in default and We will have the right to termi
                                                                                          nate your right ofoccupancy and exercise all rights and remedies
                                                                                          under the Lease Contract, and we may take immediate possession
      Access for Inspection and PestTreatment. You must allow us                          ofthe dwelling, ifyou don't move out after your right ofoccupancy
      and our pest-control agents access to the dwelling at reasonable                    has been terminated, you will beliable for holdover rent under the
      times toinspect for or treat bed bugs. You and your family mem                      Lease Contract.
      bers, occupants, guests, and invitees must cooperate and not in
      terfere with inspections or treatments. We have the right toselect
                                                                                     9.   Transfers. If we allow you to transfer to another dwelling in the
      any licensed pest-control professional to treat the dwelling and                    community because ofthe presence ofbed bugs, you must have
      building. We can select the method oftreating the dwelling, build                   your personal property and possessions treated according toac
      ing, and common areas for bed bugs. We can also inspectand treat                    cepted treatment methods or procedures established byalicensed
      adjacent orneighboring dwellings totheinfestation, even if those                    pest-control professional, You must provide proofofsuch cleaning
                                                                                          and treatment to our satisfaction.
      dwellings are not the sourceor causeofthe known infestation. Si

                                             You are legally bound bythis document. Please read itcarefully.
                     Resident or Residents (allsign below)                                     Owner or Owner's Representative (sign below)
(Name of Resident)                                                  Date signed
                                                                                                                                                         Date signed
(Nameof Resident)                                                   Datesigned

(Nameof Resident)                                                   Date signed
                                                                                                                                      EQUAL HOUSING
                                                                                                                                      OPPonrruNrrY


      Houston Apartment Association
                                                           SMOKE DETECTOR ADDENDUM
      THIS ADDENDUM shall become apart ofthe Apartment Lease Contract ("Agreement") for Apartment No. lOfrl                               rUnir)
 -•               / IJ                  ' 77777777                  Ts                 T               ^—Apartments, which Agreement is dated


                                       /                                     „.               _,       the resident(s) (You),, whether one or more



  daeaorO). The Owner will comply with your iwiTfo?£3^                                     J?" 0f the "eed Minsta11.insP« n» tp regUJarly t»ctth?
                                                               smoke deterforfs) anrtto report all malfunctions ofthe sam,H, JL"«,^St
                                                        Bed Bugs
                                            A Guide for Rental-Housing Residents
                                    (Adapted with permission from the NationalApartmentAssociation)
    Bed bugs are wingless, flat, broadly oval-shaped in               cause of welts like that often go misdiagnosed. One
    sects, with a typical lifespan of6 to 12 months. Capa-            distinguishing sign is that bed-bug marks often ap
    bleofreaching the size ofan apple seed atfull growth,             pear insuccession on exposed areas of the skin such
    bed bugs aredistinguishable bytheir reddish-brown                 as theface, heck> and arms. But sometimes a person
    color, although after feeding on the blood of hu                  has no visible reaction at all from directcontact with
    mans and warm-blooded animals—their sole food                     bed bugs.
    source—the bugsassume a distinctly blood-red hue
    until digestion iscomplete.                                       While bed bugs typically act at night, they often
                                                                      leave signs of their presence through fecal markings
                                                                      of a red to dark-brown color, visible on or near beds.
    Bed bugs don't discriminate.                                      Blood stains also tend toappear when the bugs have
    Bed bugs' increased presenceacrossthe United States
                                                                      been squashed, usually by an unsuspecting sleeping
inrecent decades is due largely to a surge ininterna
                                                                      host. And because they shed, it's not uncommon to
                                                                      find the skin caststhey leave behind.
tional travel and trade. It's no surprise then that bed
bugs have been found in some ofthe fanciest hotels
and apartment buildings insomeofthe nation's most
expensive neighborhoods.                                              Prevent bed-bug encounters
    Nonetheless, false claims that associate bed bugs
                                                                      when traveling.
    presence with poor hygiene and uncleanliness have                 Because humans serve as bed bugs' main mode of
caused rental-housing residents, out of shame, to                     transportation, it's especially important to be mindful
avoid notifying owners oftheir presence. This only                    ofbed bugs when away from home. Experts attribute
causes the bed bugs to spread.                                        the spread ofbed bugs across all regions ofthe Unit
While bed bugs are more attracted to clutter, they're                 ed States largely to increases in travel and trade, both
certainlynot discouraged by cleanliness. Bottom line:                 here and abroad. So travelers are encouraged to take
bed bugs know nosocial oreconomic bounds; claims                      afew minutes onarriving to thoroughly inspect their
to the contrary are false.                                            accommodations before unpacking. Because bed
                                                                      bugs can easily travel from one place to another, it's
                                                                      also a good practice to thoroughly inspect luggage
Bed bugs don't                                                        and belongings for bed bugs before heading home.
transmit disease.
There exists no scientific evidehee that bed bugs                     Know the bed-bug
carry disease. In fact, federal agencies tasked with                 dos and don'ts.
addressing pests of public-health concern, namely
the U.S. Environmental Protection Agency and the                          Don't bring used furniture from unknown sourc
Centers for Disease Control and Prevention, have re                       es into your dwelling. Countless bed-bug infesta
fused toelevate bed bugs tothe threat level posed by                      tions have stemmed directly from bringing home
disease-carrying pests. Again, claims associating bed                     second-hand and abandoned furniture. Unless
bugs with disease are false.                                              you are absolutely sure that a piece of second
                                                                          hand furniture is bed-bug-free, you should as
                                                                          sume that a seemingly nice looking leather
Learn to identify bed bugs.                                               couch, for example, is sitting curbside waiting to
                                                                          be hauled off to the landfill because it's teeming
Bed bugscan often be found in, around, behind, un                         with bed bugs.
der, or between:
• " Bedding                                                          •    Do inspect rental furniture, including mattresses
       Bed frames
                                                                          andcouches, forthepresence ofbedbugs before
                                                                          movingit into your dwelling.
       Mattress seams
       Upholstered furniture, especially under cushions              •    Do address bed-bug sightings immediately. Rent
       and along seams                                                    al-housing residents who suspect the presence of
       Wood furniture, especially along areas where draw                  bed bugs in their unit must immediately notify
       ers slide                                                          theownef.
       Curtains and draperies                                             Don't try to treat bed-bug infestations yourself.
       Window and door frames                                             Health hazards associated with the misapplica
       Ceiling and wall junctions                                        tion of traditional and nontraditional chemical-
       Crown moldings                                                    based insecticides and pesticides poses too
       Wall hangings and loose wallpaper                                 great a risk to you, your family and pets, and your
•      Carpeting and walls (carpet can bepulled away from                 neighbors.
       the wall and tackstrip)
       ("rarlfc anrl rra\iirac In   lAfallr n n f
                                                                         Do comply with eradication protocol. If the deter-
                                                        LEASE ADDENDUM FOR
                                REQUIREMENT OF RENTER'S ORLIABILITY INSURANCE
1. Addendum. This is an addendum to the TAA Lease Contract                             compliance with this addendum on or prior to the
   for Apt. No.         1Q27      _ in the ComCapp
   Timbersfcona LLC                                                                    lease commencement date, and any time we request it.
                                                                                       Your insurance company will be required to provide
                                                                                       notice to us within 30 days of any cancellation,
   Apartments in                  Houston
                                                                                       non-renewal, or other material change in your
                                                              , Texas
   OR                                                                                  insurance policy. Please advise us ifyou are renting
   the house, duplex, etc. located at (street address)                                 temporarily and have a homeowner's policy or if you
                                                                                       have a guarantor on your lease with a current
   in                                                                                  homeowner's policy, which may extend coverage to
                                                        ., Texas.
                                                                                       your rental unit. Please checkwith the homeowner's
   Acknowledgment concerning insurance or damage waiver.                               insurance provider and submit a certificate of
   You understand that our property or liability insurance may not                     coverage to us if the policy provides the coverage
   protect you, your guests orany occupants against loss or damage                     required under the TAA Lease Contract; or
   to personal property orbelongings, orcover your liability for loss
   or damage caused by your actions or those of any occupant of                        You agree topay $__^___per rfionth to us
   the dwelling or guest. You understand that by not maintaining a                     for liability insurance that we amee meets the
   renter's orliability insurance policy, you may be liable to us and                  requirements of this addendum. Yojragree to pay us
   others for loss or damage caused by your actions or those of any                    this amount in addition fto all othpfobligations in the
   occupant or guest in the dwelling.       You understand that                        TAA Lease Contract. YouVsp/fcgree the cost of this
   paragraph 8 of the TAA Lease Contract requires you to                              liability insurance will be ordered additional rent
   maintain a renter's or liability insurance policy, which                           for purposes of the TAA LSas«-Contract.            You
   provides limits of liability to third parties in an amount not                     understand that any liability insurance we purchase
  less than $ 100000.00            per occurrence. You agree to                       under this section ySS. not cover you for loss or
  maintain, at your own expense, during the Term of the TAA                           damage to your ndrsonal property-only a renter's
                                                                                      insurance policydoesthis.
  Lease Contract and any subsequent renewal periods, a renter's or
  liability insurance policy satisfying our requirements. liability     4. Subrogation allowed. You and we agree that subrogation is
  insurance does not protect you against loss or damage to                 allowed by all parties and that this agreement supersedes the
  your personal property or belongings—only a renter's                     language inparagraph 2 of theTAA Lease Contract.
  insurance policy does this. It also does not protect you from
  losses caused by flooding. Flood insurance is different than
  renter's insurance. For more information regarding renter's           5. Insurance program. You understand that we have informed you
  or flood insurance, contact the Texas Department of                      of any insurance program (the "Program") that we may have
  Insurance.                                                               made available to you that provides you with an opportunity to
                                                                           purchase renter's insurance and/or liability insurance policies
  Election of insurance coverage or damage waiver. You agree               from   www.RentersInsurariceSelecfc. r.nm
  to the following with respect to yourjenter's orliability insurance      that tlus insurance company is not owned oroperated by us,
  (INITIALONE):
                                                                           and we make no guarantees, representations, or promises
               You agree to purchase renter's or liability insurance
                                                                           concerning the insurance or services it provides. You
               through the Program (completeparagraph 5);
                                                                           acknowledge that we are doing so only for the purpose of
                                                                           informing you of an option available to you at your
        JS— You agree to purchase renter's or liability insurance          discretion. You are under no obligation to purchase renters'
            from an insurance company of your choice. If you               insurance or liability insurance through the Program.
               elect to purchase therequired insurance from another
               company, you will provide us with written proof of


                      Resident or Residents
                   [Allresidents must sign here]                                      Owneror Owner's Representative
                                                                                                  [signs here]

Regina Sophus


                                                                                            Date of Lease Contract

                                                                                            January 9.         2015
                                                          LEASEADDENDUM FORRENTCONCESSION
                                                                    OR OTHER RENT DISCOUNT
1. Addendum. This is an addendum to the TAA Lease Contract for                       Payment or repayment for early move out Ifyou move out or
     Apt. No.               1027       in the
     Timberstone LLC                                                                 terminate your TAA Lease Contract early, in violation of the
              y
                                                                                     TAA Lease Contract, this addendum will be immediately
                                                                                     terminated.
                  -   . .




     Apartments in                       Houston                          , Texas;
     OR                                                                              You can fulfill your obligations for rent due under the TAA
     the     house,         duplex,   etc.      located         (street
                                                                                     Lease Contract by immediately paying us for all remaining
                                                           at             address)   months of rent owed until the end of the TAA Lease Contract
     in                                                                              term. Rent owed would be based on market rent as stated in
                                                                          , Texas.   paragraph 6i»ftheTAA Lease Contract if a one-time concession
2.   Rent concession or discount. As an incentive and bonus to you                   was provided or the rent under paragraph 2 ofthis addendum if a
                                                                                     discount wasprovided.
     for signing the TAA Lease Contract, choosing our property, and
     agreeing to fulfill your obligations for the entire term ofthe TAA
     Lease Contract, you will receive a rent concession, monthly                     If you fail to pay all of your obligations for the rent due
     discount or other discountdescribedbelow.                                       under the TAA Lease Contract, as stated above, then you
                                                                                     will be required to immediately repay us the amounts of all
     [Check all that apply]                                                          SI concessions and/or SI discounts (check those that apply)
                                                                                     that you actually received from us for the months you
     • One-time concession. You will receive a one-time                              resided in your dwelling, in addition to all other sums due
                                                                                     under theTAA Lease Contract fora lease violation.
       concession off the market rent as stated in Paragraph 6
           of the TAA Lease Contract in the total amount of                          Mitigation ofDamages. We will exercise customary diligence
           *                  •This concession Will be credited to your              to relet and minimize damages. We Will credit all subsequent
           rentdue for the month(s) of
                                                                                     rent that We actually receive from successor residents against all
                                                                                     future rent paid by you tosatisfy the terms ofthis addendum.

     H Monthly discount You Will receive a monthly discbunt of                       Special Provisions. The following special provisions control
                                                                                     over any conflicting provisions of this printed addendum or the
           $      0-00          off of the market rent as stated in                  TAA Lease Contract.
           Paragraph 6 of the TAA Lease Contract. Your discounted
           monthly rent will be $    864.00        for     9                         In the event that, rent i« r»